 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ.P. Stevens&Co., Inc.GulistanDivisionandTextileWorkers Union of America,AFL-CIO.Cases 10-CA-7261, 10-CA-7323, 10-CA-7364, and10-CA-7450October 22, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWNAND ZAGORIAORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that Respondent, J. P. Stevens & Co.,Inc.,GulistanDivision,Statesboro,Georgia, itsofficers,agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order.On June 6, 1969, Trial Examiner Robert E.Mullin issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices,andrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged inother unfair labor practices alleged in the complaint,andrecommendedthatsuchallegationsbedismissedThereafter,Respondent, the ChargingParty, and the Intervenors' filed exceptions to theTrial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptsthe findings," conclusions," and recommendations° ofthe Trial Examiner.At the hearing in Case 10-CA-7450, Don F Hughes and approximately113 other employees of Respondent appeared through counsel and werepermitted to intervene, in order to challenge the validity of authorizationcards obtained from them by the UnionWe agree with the Trial Examiner that Respondent violated Sec 8(a)(3)and (I) by refusing to employ Mary Frances Bradley for discriminatoryreasonsThe record reveals she applied for a job with Respondent beforeorganizational activities commencedAt that time, she listed two activeunion supporters as her relatives on the application form Bradley was thenoverweight Personnel Manager Harrington told her that "he couldn'tuseme on account of my weight for the insurance they were carrying,"and that she would have to lose some weight By April 30, 1968, after theorganizational drive began, Bradley had lost approximately 85 poundsAgain she applied, telling Respondent she desperately needed a job At thistimeHarrington asked her if she were related to Charles Waters (aprounion employee) and Truman Delano Cribbs (a union leader found tohave been discriminatorily discharged by Respondent on March 26)Whenshe acknowledged being closely related to both, Respondent told her hecould not promise her a job Later, on May 6, when Bradley again askedfor a job, Harrington told her no job was available and she should notbother coming back The record reveals that after Bradley's April 30application.Respondent hired nine women On these facts, against thestrong background of the antiunion animus, we adopt the Trial Examiner'sfinding thatRespondent refused to employ Bradley because of herrelationship to active union supporters in violation of Sec 8(a)(3) and (l)Indoing so, we do not rely on Bradley's testimony regarding herconversation with the Mayor of Statesboro after the April 30 applicationInadopting the Trial Examiner's 8(a)(l) and (3) finding regardingWilliam GaryAkins,we do not rely on the Trial Examiner'scommentsregarding Respondent's failure to withhold salary from Akins during hisabsence from workRespondent and the Intervenors have excepted to some of the credibilityresolutionsmade by the Trial Examiner It is the Board's establishedpolicy not to overrule a Trial Examiner's resolutions as to credibility unlessthe clear preponderance of all the relevant evidence convinces us that theyare incorrect Such a conclusion is not warranted hereStandard Drv WallProducts,Inc,91 NLRB 544, enfd 188F 2d 362 (C A 3)The record reveals that upon learning of the presence of the Union,Respondent resorted to a campaign of extensive and egregious unfair laborpractices in its efforts to thwart the Union'sorganizational driveThetimingofRespondent's unfair labor practices,commencing almostimmediately after the organizational drive began and persisting until afterthe time of the election,persuades us that the unfair labor practices werecalculated to, and in fact did dissipate the majority which the Unionacquired between February 18 and March 18, 1968 In these circumstanceswe believe that a bargaining order is required to repair the effects of suchunfair labor practicesFor this reason,and also because Respondent'sunfair labor practices were of such a nature as to make the erasure of theireffectsby traditional remedies and holding of a fair and coercion freererun election improbable if not impossible, we are of the opinion and findthat, on balance the rights of the employees and the policies of the actwould better be effectuated by reliance on the employee sentiment asexpressed in the authorization cardsAccordingly,as there is no questionthat the Union had been validly designatedby a majorityof the employeesas their representative when the Union renewed its bargaining demand, wefind that by refusing to honor the Union's bargaining demand and byengaging in the numerous unfair labor practices found by the TrialExaminer,Respondent violated See 8(a)(5) and(I)of the Act,and thatthe policies of the Act will be effectuated by the imposition of a bargainingorder to remedy the Respondent's refusal to bargain,as well as its otherunfair labor practices herein foundN L R B v Gissel Packing Company.395 U S 575,Sinclair Company v N L R B,395 U S 575'The Charging Party has filed exceptions to the failure of the TrialExaminer to recommend a remedy which would make whole all ofRespondent's employees for contractual benefits which would have accruedtothemhadRespondentnotrefusedtobargainandhadacollective-bargaining agreement been concludedWe deem it inappropriatein this case to depart from our existing policy with respect to remedialorders in cases involving 8(a)(5) violations, and therefore find no merit inthe said exceptions SeeMonroe Auto Equipment Company.164 NLRBNo 144TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Trial Examiner The hearing intheabove-numberedconsolidatedcasesbeganinStatesboro,Georgia, on August 6, 1968.' On August 7,the hearing was recessed to allow the General Counseltime to initiate subpena enforcement proceedings as tocertain witnesses who had failed to appear and testify OnOctober 29, 1968, the hearing was resumed and theGeneral Counsel and the Respondent presented all theirwitnesses on the issues in Cases 7261, 7323, and 7364. Atthat point, however, the General Counsel, having issued acomplaint in No 7450, and the Trial Examiner having'The hearing in Case 7261 initially opened on April 16, 1968, before179 NLRB No. 47 J.P STEVENS & CO.granted a motion to consolidate that case with the threealready in litigation, at the request of the Respondent, thehearing in the matter was again postponed After thehearingwas resumed on December 10, 1968, a furthercontinuance became necessary on December 13, 1968,when attorneys for three of the parties became ill Thehearingwas finally resumed on February 3, 1969, andclosed on February 7, 1969In its respective answers, duly filed, the Respondentconceded certain facts with respect to its businessoperations, but denied the commission of any unfair laborpracticesAt the hearing, all parties were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, to introduce relevant evidence, and to argueorallyA motion to dismiss, made by the Respondent atthecloseof the hearing, is disposed of as appearshereinafter in this decisionThe parties waived oralargumentOn April 16, 1969, a brief was submitted bythe General Counsel No briefs were received from any ofthe other parties.'The Motion toInterveneOn December 10, 1968, when the issues in Case 7450came on for trial, Don F Hughes,et a! ,employees of theRespondent, appeared through their counsel, Attorneys BAvant Edenfield and Charles H Brown Counsel for theaforesaid employees moved to intervene in the proceedingon the ground that Hughes and approximately 100 otheremployees who had signed authorization cards wished tobe represented during the course of the hearing on allissues related to the question as to whether the Union hadamajority in the appropriate unit. Various objections tothismotion,raisedby the General Counsel, wereoverruled and the motion was granted to the extent thattheIntervenorswereallowedtoexamineandcross-examine as to all issues raised by their specificcards.InternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers,AFL-CIO vN L R B,392F 2d 801, 809-8 10(C A D C ),Sagamore Shirt Co ,153NLRB 309, fn I,enfdas to this point,sub none , Amalgamated ClothingWorkers of America. AFL-CIO v N L R B,343 F 2d581 (C A.D C ),Gary Steel Products Corp ,144 NLRB1160, fn IThereafter, throughout the trial on the allegations inCase 7450, counsel for the Intervenors ably and vigorouslyrepresented the approximately 113 employees who hadmoved to intervene. Their counsel were accorded completelatitude in cross-examining any of the aforesaid employeeswhom the General Counsel called to the witness stand. Atthe conclusion of the General Counsel's case, the TrialExaminer heard 35 additionalwitnesseswhom theIntervenors called to testify as to the circumstances inwhich authorization cards were secured from themUpon the entire record in the case, including the briefsTrial Examiner George A Downing,but that hearing was continued, at therequest of the Respondent,immediately after it opened and without thetaking of any testimony Later this case was consolidatedwith cases 7323and 7364 andthe presentation of evidence in these three cases was begunon August 6, 1968On April16, 1968,the General Counsel submitted a two-page motionto correct the transcript in various particularsA certificateof serviceaccompanying this motion set out that it was served on all opposingcounselThe parties having filed no opposition thereto, andtheTrialExaminer having duly considered the motion,saidmotion is granted andthe transcript is corrected in accordance therewith255and memoranda of the parties, and from his observationof the witnesses, the Trial Examiner makes the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, with a plantand place of business located in Statesboro, Georgia, isengaged there in the manufacture of textile productsDuring the calendar year prior to issuance of thecomplaint, a representative period, the Respondent soldand shipped goods valued in excess of $50,000 from itsStatesboro plant directly to customers located outside theState of GeorgiaUpon the foregoing facts, which theRespondent concedes, the Trial Examiner finds that J PStevens& Co , Inc , Gulistan Division, is engaged incommerce within the meaning of Section 2(6) and (7) ofthe ActIt.THE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, AFL-CIO, hereincalledUnion, is a labor organization within the meaningof the ActIII.THE ALLEGED UNFAIR LABOR PRACTICESCases 10-CA-7261, -7323, and -7364A Background and Sequence of EventsLate in January 1968,' the Union initiated anorganizational campaign among the employees at theRespondent's plant in Statesboro, Georgia Thereafter, theRespondent engaged in various acts and conduct whichare alleged to have constituted interference, restraint, andcoercion within the meaning of the Act.On about February 16, the Respondent dischargedWayne Connor, on March 1, William Gary Akins, and onMarch 26, Truman Delano Cribbs On about April 30, itrefusedtoemployMaryFrancesBradleyThecircumstances surrounding these three terminations, andthe one refusal to employ, constitute issues in this casewhich are considered hereinafterB The Union Campaign, Alleged Interference,Restraint, and Coercion, Findings and Conclusionswith Respect TheretoInJanuary 1968, the Union began a campaign toorganize the employees at the Statesboro plantHaroldMcIver was the principal representative of the TextileWorkers throughout this campaignHis assistants, alsoorganizers for the Union, were Estes J. Riffe and RobertBestOn various days during the latter part of Januaryand early in February the foregoing stationed themselveson the access road leading to and from the plant anddistributed union leaflets to the employeesOn February12,theUnion held its first organizationalmeetingAnother meeting was held on February 15 On February17, the Union made the first of several demands forrecognition as the bargaining agent of a production andmaintenance unit at the plant The original and allsubsequent demands were rejected by the Respondent on'Unless otherwise indicated, all dates are in 1968 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe ground that the latter had a good-faith doubt that theUnion represented a majority of the employees in anappropriate unitThe General Counsel alleged that throughout the periodfrom February through April the Respondent engaged innumerous acts of interference, restraint and coercion Tothe issues and the evidence in connection with theseallegations we will now turnJames L Skinner, an employee in the twist department,testified that, early in February, Supervisor Ben Russell'asked him what he thought about the organizationalactivityAccording to Skinner, after he had given thesupervisor a noncommittal response, he asked Russellwhat he thought about it Skinner testified that the latterthen told him that in his experience some plants had hadviolence when a union tried to get in, that in some places"they close down" and that "if the Union came in [to theStatesboro plants they would cut out the overtime " Whenon the stand, Supervisor Russell conceded that he had hada conversation with Skinner at the time and place inquestion and that it might have occurred during workinghoursHe further conceded that he told the employee thatfrom what he knew about the Union there "would be a lotof violence involved," but he denied having predicted thata union victory would result in a loss of overtime Uponanappraisalofallthecircumstances here and thedemeanor of these two witnesses in their appearance onthe stand, it is the conclusion of the Trial Examiner thatSkinner'sversionof this conversation is the moreaccurateCharles A. Gay, an employee, testified that on aboutFebruary 12, Personnel Manager Carroll L Herringtonasked that he come to the office and that while he wasthere the personnel manager asked "What do youboyswant" and then, in a reference to the unionhandbills, said "I advise you to burn them or bring themtome " Gay testified that during the same conversation,Herrington asked whether Gay was going to the unionmeeting which was scheduled for that night According toGay, when he answered this question in the affirmative,the personnel manager asked that he return the next dayand report who was at the meeting and who had signedcardsGay testified that the following day Herringtonquestioned him as to the number who had attended theunion meeting the night before and that the latter furtheraskedwhether those present were mostly Negroes orwhitesAccording to Gay, Herrington concluded theconversation when he (Gay) told him that he did not knowthe answers to his questions and that, in any event, he wasnot supposed to tell him Gay further testified that thissamemorning,Dan Rushing, dye house supervisor,approached him and asked whether Gay had attended theunion meeting the preceding evening According to Gay,afteranswering in the affirmative, he cautioned thesupervisor that it was against the law to ask suchquestionsGay testified that Rushing thereupon statedthat he was sorry and questioned him no furtherGay's version of his conversation with Rushing wasboth credible and undeniedHis testimony as to hismeetingswith the personnelmanager, however,wascontradictedHerrington testified that Gay approached his'The supervisory status of Russell was conceded by the Respondent TheRespondent made a similar concession as to all,except one,of the otherindividualswhom the General Counsel alleged as supervisors within themeaning of the Act Consequently,therewillbe no discussion of thismatter hereinafter in this decision,except as to Joseph W Brown,the oneindividual whose supervisory status is in disputeoffice on various occasions and that at these times theemployee volunteered information about the Union andaverred that he himself did not intend to have anything todo with it Herrington could not recall the dates of anysuch conversations and testified that he paid no attentionto the general comments about the Union which Gaycustomarilymade during these encountersHerrington'scharacterization of Gay, which placed the employee in therole of a hypocritical busybody, did not square with theimpressionwhichGay made while a witness for theGeneral CounselHe was, throughout his appearance onbothdirectand cross-examination, a persuasive andconvincingwitnessFor that reason, it is the TrialExaminer's conclusion that his testimony must be, and itis,accepted as the more credible account of what was saidduringhisconversationswithPersonnelManagerHerringtonOn February 15, Edwin Bachman, who was then plantmanager for the Respondent, spoke about the unioncampaign to all of the employees at work that dayBachman spoke on three different occasions, in eachinstance to the assembled employees of the shift then onduty From the testimony of those present it appears thathe gave substantially the same speech to each groupBachman told the employees that the Company plannedto resist the Union by all possible, legal, means Inconnectionwiththeauthorizationcardswhich theorganizers were soliciting, he cautioned the employees thatnotwithstanding anything the union representatives mightsay, there would come a time when the cards would belaidon the table for all to see He further told theemployeesthatanyoneobservedconductingunionactivitieson the job would be discharged and thatanybody found talking for the Union in the plant, ordisturbing anybody on the job, would be dismissed 5At the hearing Sheppard conceded that prior toBachman's speech no rule had been posted whichprohibited,underpenaltyofdischarge,employeesolicitation or discussion of union matters during workinghoursHe further testified that the first time such a rulewas even enunciated to anyone other than supervisors wasinBachman's speechSeveralemployees testified,crediblyandwithoutcontradiction, that the plant management often permittedsolicitation of the employees during working time for suchmatters as a flower fund in the event of illness or death ofa coworker or of a member of an employee's family, thesale of raffle tickets to support baseball and basketballteams, and appeals for blood donors for the bloodmobilePlantManager Sheppard testified that he was aware ofsuch activities in the plantHe conceded that thesesolicitations were authorized by the management and thatthey were carried on during working hoursWayne E Moore, an employee in the spinningdepartment, testified that on February 15, Supervisor BillHart asked what he thought of the speech which PlantManager Bachman had just given According to Moore,inhis reply he told the supervisor that he thought theUnionwas a good thing Moore testified that Hartthereupon told him that he was disappointed that Moore'The foregoing summation of Bachman's speeches to the employees isderived from the mutually corroborative testimony of employees RooseveltLove,Verdell Finch,James D Miller,CharlesA Gay,MyrtleMarieCribbs and Joe Oglesby,and of Enman J Sheppard The latter,who waspresent during Bachman'sspeeches,was assistant plant manager at thetime and later became plant manager when Bachman subsequently left thecompany employBachman was never called as a witness for theRespondent J.P. STEVENS & COshould feel that way According to the employee, Hartconcluded the conversation by stating that if the Unioncame in the plant, he was "almost willing to bet that theCompany would cut back the work to one or twodaysperweek " Moore's testimony in this regard was credible Italso was uncontradicted and undenied, for Hart, althoughawitness for the Respondent was asked no questionsabout this incident.Ronald D Bowen, a dyehouse employee on the thirdshift, testified that on the night of February 15 and afterBachman had made the speech described above, he wasquestioned about the Union by Dye House SupervisorAlvinKicklighterAccording to Bowen, Kicklighteropened the conversation by stating that he thoughtBachman had made a good point about the likelihood thatthe Union would have to put all the cards on his desk anddisclosewho had signed Bowen testified that thesupervisor then stated that he would like to attend one ofthe union meetings himself According to Bowen, abouttwo hours later, Kicklighter came back to where he was atwork and questioned him as to whether he thought theUnion would really help the employees Bowen testifiedthat Kicklighter then told him that he had been requestedby Plant Manager Bachman to ask that Bowen ascertainwhich employees were supporting the Union and whichwere not and that Kicklighter concluded the conversationby stating that he knew the names of all the employeeswho had been at the last union meeting Bowen testifiedthat the following night Kicklighter questioned him abouttheUnion on two different occasions The first time,according to the employee, Kicklighter asked whether hehad heard any coworkers mention the Union and abouttwo hours later he questioned Bowen as to whether he hadheard anything about another union meetingWhen called as a witness for the Respondent,Kicklighter denied that he had ever been instructed byPlant Manager Bachman to ask that Bowen report to himabouttheUnionOn the other hand, oncross-examination,Kicklighterconceded that he hadquestioned Bowen as to whether he had been to any unionmeetings and that he also had asked the employee to lethim know who was attending the meetingsBowen was a credible, albeit a very reluctant witnessHe was called as a witness for the General Counsel andappeared at the hearing only after the General Counselsecured a court order enforcing the subpoena which hadbeen served on him At the time of the hearing he was stillworking in the dye house under Kicklighter's supervisionInviewof these circumstances, the Trial Examinerconcludes and finds that, insofar as there is a conflictbetween the testimony of Bowen and Kicklighter, thetestimony of the former is worthy of greater credenceDuring this period the union organizers frequentlystationed themselves at the junction of the plant accessroad and U S Highway 301 The junction was at adistanceof less than a mile from the plant itselfEmployee James DMiller testified that on aboutFebruary 16, he met Union Representative Estes Riffe atthis point and spent about 30 minutes talking with himabout the campaign According to Miller, shortly after hebegan this conversation with Riffe, an automobile drew upto a point about 50 yards away and parked along the roadwhere he and Riffe could be observed at close rangeMiller testified that there were two men in the car, EnmanSheppard, the assistant plantmanager, and ErquittMarsh, the payroll managerAccording toMiller'scredible and uncontradicted testimony, neither Sheppardnor Marsh left the car Instead they remained in that spot257for approximately 20 minutes and in plain view of himandRiffeThe Respondent never called Marsh as awitness Sheppard, of course, did testify, but was asked noquestions about this incidentCharles Gay testified that on about February 22, PlantSuperintendent Paul Aikens came to where Gay wasworking and asked what he knew about the rumors thatwere circulating in the plantWhen Gay asked whetherAikens was referring to the Union, the latter answered inthe affirmativeAccording to Gay, he then answered theplant official with an acknowledgement that he had filledoutanauthorizationcardand had attended unionmeetingsAikens categorically denied having discussed theUnion with Gay, but the testimony of the latter was morecredibleEmployee Roosevelt Love testified as to a conversationhad sometime in March with Plant Manager SheppardAccording to Love, he asked Sheppard whether the plantwould close if the Union came in, and Sheppard repliedthat he was unable to answer that question Love alsotestified that he asked whether the employees would keepwhatever benefits they had if the Union did not succeed incoming in, and that Sheppard assured him that theemployeeswould not lose any benefits under thosecircumstancesSheppard gave no testimony as to thismeeting with employee LoveEmployee James D Miller testified that early in Marchhewent to see Superintendent Paul Aikens and, aftertelling him that he had signed a union card and was amember of the organizing committee, he complained toAikens that fixers in the card department were getting 8cents an hour more than those in the spinning departmentAccording to Miller, Aikens then told him "If 8 cents isall that is bothering you, I will lay my job on the table foran 8 cent raise [for you] if you will back out fromthat union activity " Aikens denied that he had promisedMiller a raise on condition he cease his union activity, buthe conceded that he might have asked Miller whether araisewould satisfy him and keep him happy Miller wascalled to the stand several times during the extendedhearingHe was a very persuasive witness who impressedtheTrialExaminer with his candor and honesty Inconnection with this incident it is the Trial Examiner'sconclusion that Miller's version of the conversation withAikens is the more accurate "Employees Roosevelt Love and Joe Oglesby testifiedthaton about March 10, they asked Bill Hart, BobBuckalew, and Bob Stepto, all three of whom were cardroom supervisors, as to the validity of rumors that themillwould close if the Union came in Love testified thatHart told them that the employees would have to askhigher authorities for an answer to that question and thatBuckalew told them of his personal experience at anotherplant where the advent of a union had resulted in closureStepto,however,according to Love, answered theirquestion with an emphatic statement in the affirmative asto the prospects of the plant's closing should the Unionorganize the employees Oglesby testified that Stepto saidthat if the Union won, "J P Stevens will throw away thisplant dust like I am throwing away that nickel " Both'Miller also testified that on the same day as this incident Aikensarranged for him to meet with Plant Manager Sheppard and that at thistime, he asked the latter whether the mill would close if the union came inThe General Counsel apparently relies upon Miller's testimony to establishthat Sheppard answered this question in the affirmative In fact, however,Miller testified that Sheppard stated that the plant would close down onlyif the Union, after coming in, asked for higher wages than the Companycould afford to pay 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDLove and Oglesby were credible witnesses and theirtestimony in this regard was neither contradicted nordenied by Hart, Buckalew or SteptoOn April 22 to 23, a Board-conducted election was heldat the plant Employee James DMiller testified thatshortly before the election, Supervisor Bill Hart told him"JD , I've got a little pull out hereIf you will backout of this Union.If I can help you in any way, or ifthere is anything bothering you, I willsee if I can getitfor you " Hart denied that he had made any suchpromise to Miller and denied that he ever discussed theUnion with the employee He conceded, however, that hehad had a discussion with Miller about the wage ratewhich Miller was getting as a fixer As to this conflict, itis the Trial Examiner's conclusion that here, again, Millerwas more credible than the supervisorVerdell Finch, an inspector on the second shift, testifiedthat, about two weeks before the election, Robert Foisey,quality control supervisor, told her that if the Union camein the plant would close According to Finch, Foisey toldher that Stevens had 74 plants, none of which wasorganized, and that the Statesboro mill "was just toosmall to, and too new, to carry a Union " Finch testifiedthat Foisey concluded the conversation by questioning heras to how she planned to vote in the election Finch'stestimony was credible, and it was neither denied norcontradicted, for Foisey was not called as a witnessMrs. Finch further testified that at a time shortlybefore the election, employees who were opposed to theUnionwere discussing the question as to what theCompany might do if the Union won the electionAccording to Finch, Supervisor Ben Russell was present,and, despite the fact that it was during worktime, Russellmade no effort to suppress the talking Instead, accordingto Finch, Russell joined in the discussion and predictedthat "if the Union came in, the plant would close down "Russell denied that he had ever made such a prediction asthatwhichMrs Finch attributed to him On the otherhand, he testified that he did not know her very well andhe conceded that he could not recall any such conversationas that she described Finch was a witness called by theGeneralCounselafterthesubpenaenforcementproceedings She was still in the Respondent's employ andwhen she eventually took the stand, her testimonyimpressed the Trial Examiner as being frank and honestUnder the circumstances, it seems most unlikely that shewould fabricate a purported conversation with Russell Itisthe Trial Examiner's conclusion that, in fact, she didnot do so, and that her testimony in which she attributedtoSupervisor Russell the threat of a plant closing wascredibleMrs Finch also testified that on about April 19, andwhile in the plant smoking room, she had a conversationabout the Union with Superintendent Paul AikensAccording to Finch, when she asked Aikens whether hethought the mill would close if the Union came in, heanswered her in the affirmative and added that theCompany was already "moving things out " Finchtestifiedthatshortly thereafter she asked the samequestion of Personnel Manager Herrington According toFinch,Herrington agreed with the forecast made byAikens and told her that he thought that the advent of theUnion would result in plant closure Aikens denied that hehadmade any such prediction to Finch, although heconceded that he had discussed the Union with her on atleast one occasionHerrington on the other hand, neitherdenied nor contradicted Finch's testimony It is the TrialExaminer's conclusion that the conversations occurredsubstantially as she testified.MyrtleMarie Cribbs, an employee in the spinningdepartment, testified to a conversation had about April 20withPlantManagerSheppardAccording to theemployee, she questioned Sheppard as to whether he hadassured employee James D Miller that the plant wouldnot close if the Union won the election. Cribbs testified ondirect examination that the plant manager told her shewas mistaken, that he had told Miller that he felt sure theplantwould close if the Union sought to secure higherwages than Stevens was paying at its other plants. Oncross-examination, however,Mrs Cribbs agreed that amore accurate rendition of what Sheppard had said wasthat "if the Union came in and forced the Company topay higher wages than [it paid in its other plantsthatwould close it down "James D Miller testified that on April 25, and after theUnion'sdefeatintheelectionthatweek,PlantSuperintendent Aikens told him that he had heard thatMiller had been active in supporting the Union, but thatnow that "the damn Union had come and gonehedidn'twant to hear me say anymore about it" Miller'stestimony as to this conversation was credible and was notdenied or contradicted by any testimony given by AikensRoy E Chester, an employee in the twisting andwinding department, was called as a witness for theGeneral CounselWhen questioned as to whether he hadtalked with Supervisor Robert Foisey on about February19,Chester averred that he could not remember any suchconversationChester had previously given a signed affidavit to afield examiner during the General Counsel's investigationof the case The affidavit was dated February 27, 1968,and bore a signature which Chester identified as his ownThe employee conceded that the affidavit "looks like astatement I signed"After Chester acknowledgedhaving signed the affidavit, but continued to testify that itdid not refresh his recollection, the General Counseloffered the affidavit under the doctrine of past recollectionrecorded for the truth of the matters related thereinAt the hearing, the Trial Examiner reserved ruling onthis offerAfter a consideration of the issue here involved,itisthe conclusion of the Trial Examiner that theaffidavit should be, and it is, received, as affirmativeevidence of the conversation in question.N L R B v J CPenney Co ,384 F 2d 479, 484 (C A 10). Wigmore onEvidence(3d ed ), Vol 111, Sec 734, 754, Jones onEvidence(4th ed ) vol 11, Sec 974In his affidavit, Chester averred that on February 19,Supervisor Foisey asked him "Did you get anything out ofthemeeting'"" and that on the following day Foisey toldhim "the bad things about unions He told me about someplants that had closed down because the union was tryingto get in." Presumptively, the General Counsel is relyingon the question attributed to Foisey as having referred toa union meeting. In the context of the entire affidavit, thispresumption has some support. On the other hand,standing alone as it appears in the one paragraph on theissue,thequestion is rather ambiguous If Chester'srecollectionhad enabled him to testify about thisinterrogation, hemight have cleared up this ambiguityOn the record as it stands, however, the portion of theaffidavit in question will not support the contention of theGeneral Counsel that on February 19, Foisey unlawfullyinterrogated Chester as to his union activitiesOn February 21, the Union filed a representationpetition in which it sought a Board-conducted election in aproduction and maintenance unitJP Stevens & Co , J.P. STEVENS & CO.Inc.,Case 10-RC-7342Itwas undenied that on aboutMarch 12, while the representation matter was pending,theRespondentunilaterallygrantedan18-minutelunchbreak and various other benefits to the employeesinvolved in the representation proceedingA numberof employeewitnesses testified that on aboutMarch 1, managementofficialsmet with groups ofemployees from each shift and volunteered to hear anycomplaintstheycared to present James D. Miller, anemployee in the spinning department,testified that alongwith half the employees in his department,he attended ameeting in the plant office at which Assistant ManagerSheppard and Payroll Manager Erquitt Marsh were inchargeAccording to Miller, Sheppard and Marsh openedthe meeting by stating that they would listen to any of theproblems which the employees wished to present,that theywould take notes on the complaints,but that they couldnot answer or discuss any of them Miller, an employee oftheRespondent for over six years, testified that this wasthe firstmeeting of its kind he had ever been asked toattendMyrtleMarie Cribbs,another employee,testifiedthat at the meeting for employees in her department,Marsh was accompanied by Plant Superintendent PaulAikensAccording to Mrs Cribbs,Aikens and Marshtold those present that Plant Manager Bachman wanted tofind out why the employees were so dissatisfied From therecord,itappearsthattheemployeescomplainedprimarilyabout the plant practice of requiring theemployees to eat lunch at their machines without thebenefitof any lunch period,the lack of any shelteredwalkwayto the parking lot during inclement weather andthe number of soft drink machines which were inoperableItwas undenied that in mid-March and about 2 weeksafter these meetings with the employees, the managementnotified the employees that henceforth they would bepermitted an 18-minute lunchbreak on each shift, thatduring this period they could shut off their machines, andthat, instead,of having to eat at theirdutystations, theemployees thereafter could sit down at tables and chairswhichwerebeingprovidedforthispurposeTheemployees were also informed that during rainy weathertheywould be permitted to use various passagewaysthrough the plant which would enable them to reach theparking lot with a minimum of exposure In addition,more coke and vending machines were installed and theperiods on each shift when smoking was permitted were-xtendedAs found earlier herein, on February 15, PlantManager Bachman announced that any discussion of theunion or solicitation on its behalf within the plant wasforbidden and would be cause for discharge The GeneralCounsel presented many witnesses who testifiedcrediblyand without contradiction that, notwithstanding this rule,no sanctionswere imposed on employees who wereopposed to the Union and who actively engaged inanti-union discussions and activities during working hoursJoeOglesby testified that,about 2 weeks before theelection,employees Hubert Jenkins,Carl Andrews, andWoodyRoyal sought to enlist his support in a campaignagainst theUnionRooseveltLove,whose testimonycorroboratedthat of Oglesby,testified that during thisperiod Jenkins came to him during working hours andsolicited his signature on a list of employees who plannedto vote against the UnionLoveand Oglesby reported thisincident to Supervisor Bill Hart, and, in doing so, told thelatterthenames of the employees engaged in theantiunion solicitationHart disclaimed all knowledge ofthe alleged antiunion activities and declined to say what, if259anything, he would do about the protest from Love andOglesby The latter two employees testified that thereafterthe antiunion activities of Royal, Jenkins, and Andrewscontinued unabatedVerdellFinch testified that she voiced a similarcomplaint to Plant Superintendent Aikens and SupervisorBen Russell about antiunion activities during workingtimeinherdepartmentAccordingtoFinch,notwithstanding her protest to the management, there wasno slackening of the antiunion discussions during workinghoursEarly inMarch, James DMiller,JerryGerrald,Charles Nessmith, Joe Beasley, and Floyd Miller, all ofwhom were prounion, asked for a conference withAssistantPlantManager Sheppard. At this meeting,Miller and his associates presented to Sheppard a list of17 employees who were engaged during working hours ina campaign against the Union, and they asked why, if theCompany would tolerate such activity, they, in turn, couldnot engage in the same type of effort on behalf of theUnion Sheppard declined to grant the request, declaredthat there would be no campaigning of any kind inside theplant and promised that he would talk to the employeeson the listMiller testified that subsequent to this meetingwith the management, the antiunion activities of theemployees whose names had been reported to Sheppardcontinued as beforeSheppard testified that after Miller and his group metwith him he spoke to some of the supervisors and toldthem that the antiunion campaigning of the namedemployees should be stopped He conceded, however, thathe had no recollection of ever calling any of the employeesinvolved to his officeConcluding FindingsOn February 15, Plant Manager Bachman announcedtoallemployees that thereafter any solicitation ordiscussionof the Union on company premises wasprohibited and that those who did so would be subject todischarge.About April 25, and after the election, PlantSuperintendent Paul Aikens, upon hearing that employeeJames D Miller was still talking for the Union, thereuponinformed Miller in the most emphatic terms that he wasto engage in no more such discussion It is clear from therecord that the rule which Bachman promulgated to theemployeesonFebruary 15 was applicable to theemployees at all times while they were in the plant,regardless of whether they were at their machines or ontheir own time in nonworking areas on the premisesThe Respondent's announcement of this rule was madeat the very outset of the Union's organizational campaign.Notwithstanding its prohibition on the discussion of, orsolicitation for, the Union in the plant, the Respondent,both before and after February 15, permitted a variety ofsolicitations to be made of the employees while they wereatwork Furthermore, there was substantial evidence, asfound above, that antiunion groups of employees werepermitted to engage in discussion and activities opposed tothe Union without being reprimandedThe Board and the courts have held that an employermay not prohibit employees from soliciting for the Unionon their own time in nonworking areas of a plant unless itcan be shown that special circumstances made the rulenecessary in order to maintain production or discipline.Ridgewood Management Company, Inc v N L R B,410F 2d 738 (C A.5),SNC Manufacturing Co, Inc, 174NLRB No 31,Sparks Nugget, Inc,161NLRB 1195, 260DECISIONS OF NATIONAL LABOR RELATIONS BOARD1196,StoddardQuirkManufacturingCompany,138NLRB 615, 616-623;WaltonManufacturing Company,126NLRB 697, 698-699, enfd 289 F 2d 177 (C.A. 5),N L R B v United Aircraft Corp ,324 F 2d 128, 130-132(C A 2), cert denied 376 U S 951 The Respondent heremade no attempt to establish any such specialcircumstances which justified the imposition of this ruleConsequently, in view of the fact that the rule wasannounced immediately after the Union initiated itsorganizational efforts, the fact that the rule was applied toprohibit prounion activity, but was not enforced as toantiunion activity or as to solicitations unrelated to theunion campaign, and the fact that the rule applied to theemployees even when on their own time in nonworkingareas of the plant, the Trial Examiner concludes and findsthattheruleinquestion,and the Respondent'senforcement thereof, violated Section 8(a)(l) of the Act.The Trial Examiner likewise concludes and finds that itwas a violation of the same section of the Act for theRespondent inmid-March, and while an employeeelectionwas pending, unilaterally to grant a luncheonbreak and other benefits to the employees in the unitinvolved in the representation proceeding.The Trial Examiner further concludes and finds that theRespondent also violated Section 8(a)(1) of the Act by theactions and conduct of its supervisory personnel as setforth below(1) Supervisor Ben Russell's interrogation of employeeJamesSkinner early in February as to his unionsympathies and Russell's statement that "if the Unioncame in [the Statesboro plant]would cut out theovertime "(2)PersonnelManagerCarrollLHerrington'sinterrogationof employee Charles A Gay, on aboutFebruary 12 and 13, as to Gay's knowledge of unionactivitiesamong the employees, as well as Herrington'srequest that Gay report to him on what had occurred atthe union meetings(3) Supervisor Dan Rushing's interrogation of employeeCharles A Gay on about February 13, as to whether Gayhad attended a union meeting the night before(4)SupervisorBillHart's interrogation on aboutFebruary 15 of employee Wayne Moore as to his unionsympathies and Hart's prediction that if the Unionsucceeded in organizing the employees "the Companywould cut back the work to one or two days per week "(5)SupervisorAlvinKicklighter's interrogation ofemployee Ronald D Bowen, on about February 15 and16, as to the latter's knowledge of union activities amongthe employees and Kicklighter's request that Bowen reporttotheRespondent on the union activities of hiscoworkers(6)SupervisorAlvinKicklighter'screatingtheimpression of surveillance of employee union activities bytelling employee Ronald Bowen that a report had come tothe management as to the identities of all those employeeswho attended the union meeting on February 15(7) The surveillance on about February 16 by AssistantPlantManager Enman J. Sheppard and Payroll ManagerErquittMarsh of the meeting which employee James DMiller had with Union Representative Estes Riffe on theplant access road(8) Plant Superintendent Paul Aikens' interrogation onabout February 22, of employee Charles Gay as to theunion activities and sympathies of the latter(9)PlantSuperintendentPaulAikens'promise toemployee James D. Miller, made in March, that the latterwould get a raise if he would withdraw from the Union.(10)SupervisorBob Stepto's prediction on aboutMarch 10 to employees Roosevelt Love and Joe Oglesbythat the plant would close if the Union was successful inorganizing the employees(11) Supervisor Bill Hart's promise to employee JamesD Miller shortly before the election that he would "help"Miller provided that the latter "back out of this Union "(12)SupervisorRobertFoisey'squestioningofemployee Verdell Finch as to how she was going to voteand his prediction, voiced to her about the middle ofApril, that "if the Union came inthe plant woulddefinitely close down "(13)SupervisorBenRussell'sforecastmade toemployeeVerdellFinch and several other employeesshortly before the election that if the Union won, the plantwould close down(14)PersonnelManager Herrington's statement toemployee Verdell Finch shortly after April 19 that hethought the plant would close if the Union was successfulin its campaign to organize the employees, and a similarthreatmade to this employee by Plant SuperintendentPaul Aikens during the same periodC The AllegedViolationsof Section 8(a)(3),Contentionsof the Partier, Findings and Conclusionswith Respect thereto1.Wayne ConnoraThe supervisory status of Joseph W BrownInitsanswer,theRespondent initially concededBrown's supervisory status. After the hearing had been inprogress for sometime, the Respondent, in effect, movedto amend its answer so as to deny that Brown was asupervisor at the time in question This motion wasgranted.Several witnesses for the General Counsel referred toBrown as an assistant foreman in the maintenancedepartmentduring the period immediately prior toConnor's discharge This was denied by the RespondentAccording to the latter, it was not until after Connor'stermination that Brown was promoted to supervisor TheRespondent contends that before his promotion Brownwas only a leadmanBrown testified that he was a leadman in themaintenance department for about 2 years During thatperiod JerryHynco was the departmental supervisorPlantManager Sheppard testified that shortly afterBachman's speech to the employees on February 15,Hynco went on a leave of absence and that Brown tookoverHynco's dutiesAccording to Brown, he waspromoted to supervisor on February 23.Brown testified that as a leadman he did not attendmeetings of the supervisors, discipline employees, makeany decisions on promotions, demotions, or pay and thathe worked at manual labor about half of the time On theother hand, Brown testified that when Hynco was out ofthe plant, or off duty, he assigned work orders to the menin the department and that if they had problems theycame to him for assistance Brown testified that if, at sucha time, overtime became available he selected those towhom such work was given Brown further testified thatwhen Hynco was on vacation, he filled in the timecardsfor the employees and that the plant superintendentapproved them.PlantManager Sheppard testified that, even as aleadman,Brown had prerequisites substantially above J.P. STEVENS&COthose of the rank and file in the maintenance departmentThus,Brownwas on a salary, whereas the othermaintenanceemployeeswerenotAlthoughBrownpunched a timeclock, this was done only to keep accountof the hours he worked ' Brown received a 2-weekvacation each year, whereas the employees received lweekHe also had sick leave benefits, but the employeeshad none Along with Hynco, Brown also had a key to thedepartmental office and a desk in that officeBrown never gave an answer when questioned oncross-examination as to how much he was paid when stilla leadmanWhen pressed for a response he evadedanswering and never disclosed what he was paid forregular time or overtimeHe was likewise evasive whentestifying as to the extent of his authority when Hyncowas out of the plant or on vacation Although he was veryspecific in testifying that he was not promoted tosupervisor until February 23, he had an extremely hazyrecollection as to when it was that Hynco went on a leaveof absence Sheppard, of course, had conceded that Browntook over Hynco's duties when the latter went on leave 8For the hearing in the unfair labor practice case, theRespondent prepared lists of all employeesin the unit oneach of four different dates from February 17 to April 22Brown's name does not appear on any of these lists Mostsignificantly, it does not appear on the list of employees inthe unit as of February 17 This would tend to prove thateven as of the latter date, the Respondent itself no longerconsidered Brown a leadman and a member of the unitThe Respondent never offered any documentation orpersonnel records to support, or corroborate,Brown'stestimony as to when it was that he officially assumed theduties of a supervisor Nor was any evidence supplied astowhat difference, if any, there wasinBrown'ssalarybefore and after February 23 In view ofBrown's extremereluctance to answer any questions about his salary beforeand after he took over Hynco's position and his lack ofcandor generally, it is the conclusion of the TrialExaminer that, at least for some while prior to February23,and at all times material herein, Brown had asupervisory status within the meaning of the ActbConnor's work history and discharge, findings andconclusions with respect theretoWayne Connor was hired by the Respondent inFebruary 1962After approximately two years in theshipping department, he transferred to the maintenancedepartment where he remained until February 16, 1968,when he was dischargedConnor's starting wage was $1 15 per hour At the timeof his termination he was receiving $2 16 per hour In themaintenance department Connor worked under JerryHynco, the departmental head, and Joseph W Brown,Hynco's assistantConnor was among the first of the employees tobecome active in the Union He signed a card late inJanuary and shortly thereafter he began soliciting hiscoworkers to join the Textile Workers Early in February,'As a leadman,Brown received overtime pay equal to one and one halfhis regular salary'Sheppard also testified that the Board had ruled that Brown was"eligible to vote"in the election This statement was ambiguous at bestThe Regional Director'sDecision and Direction of Election includedleadmen in the voting unit The plant manager may have meant that ifBrown had been a leadman at the time of the election he could have votedThere was no evidence,however,that Brown ever voted or even attemptedto cast a challenged ballot261Connor met Union Representative McIver on the accessroad leading to the plant and the latter gave him a supplyof authorization cardsConnor testified that during thenextfewdayshesecuredfrom 12 to 13 signedauthorizationcardsfromhisfellowemployeesHeestimatedthatduringthisperiodhe talkedwithapproximately 50 of the employees about the UnionConnor attended the two union meetings held on February12 and 15 and signed up as a member of the employees'organizing committee.Connor's union activities did not go unnoticedOnabout February 8, Connor met McIver on the access roadnear the plant and spent several minutes discussing theorganizational campaign while Mclver handed out leafletsto the Respondent's employees who were going to, orleaving,theplantItwas undenied that while thisconversation was in progress, Supervisor Hynco drove up,stopped for a leaflet and left Brown also appeared on thescene and parked his car near the side of the road forseveral minutes before driving away.Connor testified that the day after his conversation withMclver,Brown cameup to him at work and told him"Wayne, you had better not be going around and talkingfor the Union because if you do, you are going to getfired,because everybody in the front office knows youwere out on the road yesterday talking to the Union "According to Connor, later that same day, Brownquestioned him as to how many in the maintenance shopwere for the Union Connor testified that he told Brownthat he thought everyone wasCharlesLNessmith,alsoanemployee in themaintenancedepartmentunderHynco and Brown,testified that on this same day, Brown told him that theday before he had seen Connor on the road, talking with aunion representativeAccording toNessmith,Brownconcluded the conversation with the comment that ifConnor "didn't watch it he would get fired, if he kepttalking "Nessmith testified that on February 17, and the dayafterConnor's termination, he had a conversation withBrown wherein he inquired as to why Connor had beendischargedAccording to Nessmith, Brown told him that"he didn't know what they put down, but .he knewwhythat he had told him a couple of days before thatifhe (Connor) didn't quit messing with the Union hewould lose his lob "JerryGerrald, another employee in the maintenancedepartment, testified that on about February 18, hecomplainedtoBrownaboutConnor'sdischargeAccording to Gerrald, Brown replied that he had tried totellConnor "a week or so ago [that] if he didn't shut hismouth he was going to get fired " Gerrald testified that,in concluding this same conversation, Brown told him thatConnor "would not be the only one" to get fired.At the hearing, Hynco testified that he knew about theunion activities in which the employees were engaged andthat he assumed that Connor was involved Brown deniedhaving made any of theantiunion commentsattributed tohim by the employees quoted above, gut he conceded thathemight have seen Connor talking with McIver onFebruary 8 Both Nessmith and Gerrald were still workingat the plant and underBrown'ssupervision at the timethey testified,afactorwhichwas reflected in theirreluctance to testify about Brown when on the standNevertheless, their testimony, as well as that of Connor,was credible, whereasBrown'sdenials were not The TrialExaminerconcludesandfindsthatthevariousconversationswithBrown, related in the testimony of 26 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDConnor, Nessmith and Gerrald set forth above, occurredsubstantially as those employees testifiedConnor testified, credibly and without contradiction,that at the end of his shift on February 16, SupervisorHynco sent him to the office of Personnel ManagerHerringtonAccording to Connor, Herrington told himthat he was being discharged for having had to do overtwo jobs that day and for having violated a safety ruleAt the outset of the hearing, counsel for theRespondent stated that Connor was terminated becausehis attitude toward supervision was unsatisfactory, becausehis work was unsatisfactory and because he had disobeyedorders shortly before his discharge Supervisor Hynco,however, testified that the sole reason for Connor'sdismissal was his violation of a safety rule on February16As described by Hynco, on the day in question, Connorand a fellow employee, one Malcolm Mock, were at workon a kettle in the dye house Hynco testified that when heinspected the job while the repair work was still inprogress he discovered that there was no safety tag on theelectricmotor to prevent other employees frominadvertently starting the machineAccording to Hynco,when he admonished Connor about this deficiency, thelatter told him that the job was almost completed Hyncotestified that about 45 minutes later he returned to thislocation and discovered that the job was not finished, thatthe current was on and that there was still no safety tagon the electric motorHynco thereupon prepared atermination slip for Connor in which he set forth thedetails described aboveAt the hearing, the Respondent introduced two otherwritten reprimands which appeared in Connor's personnelfileOne, dated July 13, 1965, and prepared by Hynco,alleged that Connor was insubordinate and had threatenedHynco with bodily harm if the latter discharged him ThisreprimandboreConnor'ssignatureandanacknowledgement that he had read itThe other reprimand offered in evidence was datedOctober 28, 1967 In this document, likewise prepared byHynco, the latter alleged that on an occasion of that date,when Hynco admonished Connor for wasting time bydrinking coffee in the shop, the employee became abusiveand used foul language in expressing his disdain for theplant and Hynco This reprimand was not signed byConnor, although there was a line on it for the employee'ssignatureMoreover, there was no evidence that theemployee himself was ever shown this particular writtenreprimandAt the time of the incident on February 16, Connor wasworking on the kettle in the dye house along withMalcolmMockWhen on the stand, Hynco at firstreferred toMock as Connor's helper Later, during hiscross-examination, however, he conceded that Mock wasclassified as a general mechanic, the same as Connor, thatMock drew the same rate of pay as Connor, and that hehad the same duties and responsibilities as Connor Hefurther conceded that Mock was not, in fact, subordinatetoConnor at the time in questionHynco likewiseadmitted that, notwithstanding Mock's joint participationin,and responsibility for the repair work which lead toConnor's dismissal, he had said nothing to Mock aboutnoncompliance with plant safety rulesConnor may have had an abrasive personality whichHynco found difficult in 1965 and again in 1967, asreflected in the reprimand notices It also appears that aplant safety rule was violated on February 16, 1968 Therecord establishes, however, that this latter violation wasincurred on a job on which Connor and Mock werecoworkersThere is no requirement in the Act, that anemployer be evenhanded in meting out discipline to hisemployees In the present instance, however, the contrastbetween the immediate dismissal accorded Connor and theadmitted total lack of any admonition to Mock is strongevidence that the real reason for Connor's discharge wasnot the one offered by the Respondent 9 In view of thedisparate treatment accorded Connor, the animus towardtheUnion displayed by the Respondent as soon as theorganizationalcampaignbegan,SupervisorBrown'swarning to Connor that the plant management knew ofConnor's involvement in the campaign and that he wouldget fired if this continued, Brown's reiteration of thiswarning about Connor in a conversation with employeeNessmith that same day, and Brown's statement,subsequent to Connor's termination to both employeesNessmith and Gerrald that Connor had been dischargedfor"messingwith the Union," the Trial Examinerconcludes and finds that the Respondent's real motivationforConnor's dismissalwas his union activities Indischarging him for this reason, the Respondent violatedSection 8(a)(3) of the Act It was likewise a violation ofSection 8(a)(1) of the Act, for Brown to interrogateConnoi as to his union activities, threaten Connor withdischarge for continued associationwith the unionorganizers, voice the conclusion to other employees afterConnor's termination that the dismissal had resulted fromConnor's identification with the Union, and predict thatConnor "would not be the only one" to meet the samefate2William Gary AkinsAkins was employed from May 1965 until March 1,1968, on which latter date he was discharged Initially heworked in the twisting department under Supervisor BillHart where his rate of pay was $1 60 an hour WhenterminatedAkinswas in the production controldepartment under SupervisorWalter Pease For somewhile he had been on a salary, originally at $72 per weekand by the time of his discharge at the rate of $86 perweekOn February 15, Akins attended the union meeting heldatCoopervilleThere he signed an authorization card andjoined the organizational committeeDuring the next 2weeks he attended three more organizational meetingsJust before the end of his shift on March I, SupervisorPease called Akins to his office and told him that he wasbeingdischargedfornotgettingalongwiththesupervisors, for being out too much on weekends and fortalking too much At the hearing, Pease testified that atthe conclusion of his statement to Akins the employeeprotested that he was being discharged "because of theUnion " Pease did not voice any denial of Akins'comment. Instead, according to Pease himself, he onlysaid, "Now, Gary, you said that, I didn't "Akins testified that on an occasion late in January,when he was in the production control office bothSupervisorPease and PersonnelManager Herringtonspoke to him about the Union According to Akins, Peasetoldhim that although the Union had launched an"'The abruptness of a discharge and its timing are persuasive evidence astomotivation"N L R B v Montgomery Ward &Co,242 F 2d 497, 502(C A 2), cert denied 355 U S829See alsoN L R B v Dorn'sTransportation Company.Inc, 405 F 2d706, 713 (C A2),N L R B vSvnionc MfgCo , 328 F 2d 835, 837 (C A 7) JP. STEVENS & CO.263organizational campaign, since Akins was on salary, thisshouldnotaffecthimAkins testified that beforeconcluding the conversation, Pease asked him to let themknow if he saw any group of people talking about theUnion and Herrington commented that the Union was nogood for the town, the community or the employeesAkins testified that immediately after he attended theunionmeeting on February 15, Pease came to questionhim as to whether he had been to any meetings.According to Akins, after he answered this question in theaffirmative,Pease questioned him as to the number ofemployees in attendance. Akins testified that during thecourse of their discussion he told the supervisor that hehad signed up as a member of the organizing committeeAccording to Akins, about a week later, Pease told himthat he had been hearing "bad things" about him, thatAkins had been talking too much and that he should becarefulas to what he said Akins testified that hissupervisor reminded him that he was on a salary ratherthan an hourly paid employee and that he (Pease) wouldhate to see him "get in trouble." According to Akins,thereafter,and until the time of his dismissal, Peasefrequently questioned him as to whether he was beingcareful of what he said.Akins' testimony as to the meeting with Herrington andPease was credibleHis testimony with respect to thecomments he attributed to Herrington was undenied, forthepersonnelmanager gave no testimony as to thismeetingPease denied that he mentioned the Union toAkins or that he interrogated the employee about hisunionactivitiesHisgeneraldenials,however,wereunconvincing and the Trial Examiner concludes that theconversationswithAkins occurred substantially as theemployee testifiedPease prepared a "termination of employment" formthat is dated March 1, and which lists four reasons asgrounds for the employee's dismissal These were (1) InNovember 1967 he had started Akins on an assignmentwhich involved passing colors for the dye house and thatin January the employee indicated that he did not want tocontinue this particular work; (2) Akins had worked onlythree full Saturdays out of eight on which the plant hadoperated since January 1, (3) On January 29, Akins hadcalled and said that he would have to go home because ofillness in his family, and (4) On February 15 Akins hadasked to work a double shift on the following Friday nightand this request had been rejectedAt the hearing, Pease listed some of the foregoing asreasons for the employee's termination, but he addedothersThus, in his oral testimony, Pease stated thatAkinswas terminated for (1) absenteeism, (2) notcarrying out his job properly, (3) not turning in hisreports, (4) the complaints of supervisors that he was notgettingproduction figures to them on time; and (5)sleeping on the jobWhen questioned as to why all of theforegoing did not appear on the termination form, Pease'sonly explanation was that there was insufficient room onthe paper to include all the reasonsPease conceded that the only written reprimand he everprepared on Akins was the termination sheet describedabove.He testified that on numerous occasions fromDecember to March he had verbally reprimanded Akinsfor tardiness and sleeping on the job, but he conceded thatnone of these alleged verbal reprimands was ever reducedto writing for Akins' personnel file He also conceded thatone of the items that appeared on the termination form,namely the incident about passing colors, was unrelated tothe decision to discharge the employee.Akins testified that he never stayed off work withouthaving called in or without having secured permission todo so in advance The Respondent offered various timerecords on the amount of hours which Akins workedduring the period in question, presumptively, to bolsterPease's testimony as to Akins' alleged absenteeism. Peaseconceded that Akins did call in at times, and he admittedthat, in any event, at no time was Akins' salary reducedbecause of unexcused absences during any of the weeksfromDecember to March. Yet Pease himself had toapprove all salary payments made to Akins From therecord, it is obvious that the supervisor never saw fit towithhold any salary from the employee during the periodin questionUnder these circumstances, Pease's testimonythat Akins' absenteeism and failure to work on Saturdayconstituted a problem was most unconvincingBillHart, supervisor of the yarn room, and Bob Stepto,assistant supervisor, testified that when Akins was in theyarn room he was lax about getting production reportsout to them, that he had been absent at times, and thattheyhad found him asleep on several occasions.According to Hart, this conduct on Akins' part continuedover a period of 3 to 4 months Hart conceded thatnotwithstanding this catalog of the employee's deficiencieshe had never given Akins a reprimand or warning, ordisciplined himMoreover, Stepto likewise conceded thatno reprimands were prepared on Akins, notwithstanding arequirement in the Respondent's supervisory manual thatverbalreprimandsbereducedtowritingfortheemployee's personnel fileThe Respondent was, indeed, free to discharge Akinsfor such reasons as inefficiency, absenteeism, or sleepingon the job. The testimony as to his efficiency, however,was hazy and largely unspecified. The charges as toabsenteeism were substantially refuted by the fact thatthroughout the period in question, Supervisor Peaseregularly authorized the full payment to Akins of hisweekly salary It is too clear for argument that noemployer should be compelled to tolerate an employee'ssleepingon the job Although at the hearing theRespondent offered testimony that this was one of thegrounds for Akins' dismissal, at the time Pease preparedthe termination form, sleeping on the job was not evenlistedas a reason for the employee's discharge In thelight of this fact, it is the Trial Examiner's conclusion thatthislastallegedderelictiononAkins'partwas anafterthought and played no part in Akins' termination.When the Union first arrived on the scene, SupervisorPease told Akins that as a salaried employee he shouldnot be affected or involved in the union campaign and,further that he should report to management whenever heobserved a group of employees talking about the Union.Notwithstanding this advice from his supervisor, onFebruary 15, Akins attended a union meeting, signed anauthorization card and joined the organizing committee.Allof these developments came to the Respondent'sattention during the course of the interrogation to whichPease subjected the employee on the following day.Thereafter Pease cautioned Akins that he was hearing"bad things" about him, that Akins was "talking toomuch" and that he would hate to see Akins "get intotrouble " In view of this background, it is the conclusionof the Trial Examiner that the real motivation for Akins'dismissalwas his union activities and not the shiftingreasons assigned in his termination form and in thetestimony of Pease, Hart and Stepto. The discharge ofAkins was, therefore, discriminatory and a violation ofSection 8(a)(3) of the Act. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARD3Truman Delano CribbsCribbs was hired in January 1967 to work in the cardroom at Sl 40 an hour Thereafter, he was promoted tofixer,notwithstanding the fact that several in the cardroom had more seniority than he At the time of hisdischarge on March 26, he was earning $2 35 an hourPlant Superintendent Paul Aikens described the positionof fixer as a high classification among the employees andconceded that Cribbs was well qualified and a goodworkerCribbs signed a union card early in February He joinedthe organizing committee as soon as it was formed andthereafter actively participated in the union campaign Hetestified, credibly and without contradiction, that twice inmid-February, he was questioned about his views on theUnion by Bill Hart who was then his supervisor Thesecond of these occasions occurred shortly after Bachmanspoke to the assembled employees about the Union HartcalledCribbs into his office to question him on thissubjectCribbs told him that he was in favor of the Unionand that he thought it would be helpful to the employeesHis supervisor disagreed. On about March 1, when BobStepto replaced Hart as supervisor of the card room onthe third shift, Cribbs and two of his coworkers went toStepto and told him that they had signed union cardsCribbs also told the new supervisor that he was a memberof the employees organizing committee.'"At the end of his shift on March 26, Cribbs was toldthat Plant Superintendent Aikens and Supervisor Steptowanted to see himWhen Cribbs reported to the plantoffice,Aikens told him that the management had reportsthat Cribbs had been threatening employees because theywould not sign a union card, that this had occurred on thejob and that something would have to be done about it.Cribbs denied that he had ever threatened anyone andasked for the names of those whom he had allegedlythreatenedThe supervisors, however, refused to reveal thename of any complainant. Cribbs conceded that he hadtalkedwith his fellow employees about the Union onbreaktimeHe also conceded that on one occasion he hadtried to induce an employee named Bobby Howard to jointhe Union and, in jest, had signed Howard's name to anauthorization card, but when Howard objected he hadtorn up the card in Howard's presence Aikens informedCribbs that he could not discuss the Union even on breaktime and that because of the report that Cribbs had beenthreatening employees, he would have to be dischargedimmediately "At the hearing Aikens testified that the employee whomCribbs allegedly threatened was Monroe Ellis, a coworkerwith Cribbs in the card room Aikens testified that Ellishad reported this threat to Leadman Woody Royal, who,in turn, reported it to Supervisor Stepto who, in turn,reported it to Atkens Aikens conceded that he made noinvestigation of the charge attributed to Ellis. Instead, hepromptly fired CribbsRoyal testified that at the end of the shift on March 25,Ellis reported to him that Cribbs had told him that unlesshe signed an authorization card he would be fired if theUnion came in to the plant According to Royal, hepromptly referred the matter to Stepto The latter testified"The foregoing findings are based on the credible,undenied testimony ofCribbsBoth Hart and Stepto testified at the hearing,but neither of themgave any testimony in conflict withCnbbs on theforegoing chronologyThe foregoingfindings are based on the credible,undemed testimony ofCribbsthat he and Aikens thereupon called in Cribbs Accordingto Stepto, he was convinced that when Cribbs mentionedthe incident with Howard, about which Cribbs testifiedfully at the hearing, he was convinced that Cribbs "hadbeen threatening employees in the card department,interfering with their jobs and so forth." Stepto testifiedthat at this point, he and Aikens decided that Cribbsshouldbedismissed immediatelySteptoadmitted,however, that during the confrontation with Cribbs, Ellis'name was never mentioned He also conceded that priorto discharging Cribbs he never spoke with Ellis about thealleged threatsElliswas produced at the hearing as a witness for theRespondentHewasatotallyincrediblewitnessAccording to Ellis, Cribbs told him that "if I didn't signone of them cards I'd lose my job andthere'd betrouble " At first he testified that Cribbs had come to himin this fashion "a couple of times " Later he testified thatthis had happened three or four times According to Ellis,he told Cribbs "I did not believe in Union, I didn't knownothing about it and I was not signing something I didn'tknow nothing about " Ellis testified that he thereuponreported the matter to Leadman Royal and the latterpromisedthathewouldtalkwithCribbsOncross-examination, Ellis at first denied that he had eversigned a union card Later he testified that he was unsureas to whether he had ever done so Still later he concededthat after Cribbs had talked to him, but before theelection he had, indeed, signed a cardMuch later in thehearing Estes Riffe and Wayne Connor credibly testifiedthatMonroe Ellis had signed an authorization card forthem when they had called on him at his home Theyfurther testified, credibly and without contradiction, thatTruman Cribbs was not with them at the time and that nothreats of any kind were made to the employee. This card,whichwas received in evidence, is datedMarch 6,approximately three weeks before Ellis reported to RoyalthatCribbs was allegedly threatening him to secure hissignature on an authorization cardCribbs was an employee with an excellent work record,as the plant superintendent frankly admittedAfter theunion drive began, his support of the campaign was openandwellknown It strains credulity to accept theRespondent's explanation for his discharge There is, ofcourse,no requirement in the Act that an employeraccord an employee all the elements of due process beforeadismissal for causeOn the other hand, to dischargeperemptorily an experienced, highly paid employee on thebasis of allegations made by an unnamed accuser is notnormal 1I In the present instance, it is the conclusion ofthe Trial Examiner that in view of the findings set forthabove, the termination of Cribbs was motivated by adesire on the part of the Respondent to rid the plant of anactive union adherent, rather than for the reason which itofferedasanexplanationByhisdischargetheRespondent violated Section 8(a)(3) and (1) of the Act.Cf NLRB v. Burnup and Sims, Inc ,379 U S 21,22-23"Cf. E Anthony &Sonsv NLR B.163 F 2d 22, 26(CADC ),certdenied 332 U S 773, where the Courtthere said, in sustaining the Board'sfinding of a discriminatory termination"these employees had beenlong-time, responsible and faithful employeesAll were dischargedsummarily,without preliminary warnings, admonitionor opportunity tochange the act or practice complained of Such action on the part of anemployer is not natural"See alsoUnited Stater Rubber Company vN L R B.384 F 2d 660, 662 (C A 5),where the court stated"Perhapsmost damningis the fact'that bothBrewster and Morales were summarilydischarged after reports of their misconductwithout being given an JP. STEVENS & CO.2654Mary FrancesBradleyMrs Bradley was never employed by the RespondentItisthe contention of the General Counsel that as anapplicant for employment she would have been hired bythe Company but for her identification with certain of theleaders in the organizational campaign This allegation isdenied in its entirety by the RespondentBradley testified that prior to 1968 she applied foremployment at the Statesboro mill on several occasions.According to Bradley, in doing so she filed an applicationwhich required, along with the information customarilyrequested on such a form, that she name all relatives thenworking at the plant Bradley included in this listing thenames of Truman Delano Cribbs, her brother, andCharlesWaters, a brother-in-lawinDecember 1967, Bradley had an interview withPersonnelManager Herrington at which the latter toldher that it would be impossible to employ her until shelost some weightHerrington testified that she weighedapproximately 240 pounds at the time.On April 30, Bradley returned to Herrington's office torenew her request for employment She testified that atthis point she had lost approximately 80 pounds and thatshe told Herrington she was back because she desparatelyneeded a job and she had heard that the Company washiring employees on the midnight shiftAccording toBradley, afterHerrington told her that only one newemployee had been hired recently, he then questioned heras to whether she was, in fact, related to Truman Cribbsand Charles WatersBradley testified that shortly after this conversationwith Herrington she went to the office of William Bowen,Mayor of the City of Statesboro According to Bradley,she felt that an appeal for his assistance might help herprospects, because the mayor had aided othersingettingemployment with the Respondent, including Waters, herbrother-in-lawBradley testified that the mayor asked herhow she felt about the Union and that after she expressedher opposition to it, he told her that he was not for it,either, that "We don't need it and if it comes to town theplant will close, and I know what I am talking about."According to Mrs Bradley, he thereupon volunteered tocontactHerrington on her behalf She testified that hethen interrupted their conversation and while she remainedathisdesk he placed a telephone call to HerringtonAccording to Bradley, Mayor Bowen told the personnelmanager that she needed a job and that he wouldappreciateitifHerringtonwouldhelphergetemployment Bradley testified that, after concluding thistelephone call to the plant, Mayor Bowen turned to herand said "Mary Francesyou know you have somepeople out there that are red hot for the Union " Sheconceded that this was true of both her brother, TrumanCribbs,andherbrother-in-law,CharlesWatersAccording toBradley,aftershehadmade thisacknowledgement, the mayor told her "We don't want itWe don't need the Union,and I know what I amtalking about It would cause them to move or to closedown " In concluding the conversation, Mayor Bowenpromised that he would talk to Herrington again laterthat week "Bradley testified that onMay 6, she returned to theplant and talked with Herrington once more According toher, the latter declared that no job was available eitherthen or in the foreseeable future and that there was "noneed in wasting [her] time" with further inquiries Bradleywas never employedDuring the latter part of April and early in May theRespondent was hiring employees and it was undeniedthatseveralwomen were hired during that periodHerrington testified that when Bradley came to see him inDecember 1967, she had weighed about 240 pounds andthat he told her then that he could not hire her becauseshe was overweight Herrington acknowledged that whenshe returned in April she had lost some weight, but hegave various reasons for not employing her at that timeAccording to the personnel manager, the Company hiredwomen as spinners, winders and twistersHerringtontestified that, in his opinion, Bradley was not agile enoughto be a spinner, she was too tall to be a winder and shewas too heavy to be a twister He conceded that if she lostmore weight she might have been satisfactory as a twister,but that in April the Company was not hiring twisters.According to Herrington, "she was too heavy and too tall,she just wasn't suitable for the departments in which I hadvacancies."During the month that elapsed from April 30 to May31 the Respondent hired 23 new employees, of whichnumber 9 were women 1° Of these, Fannie Bryant, washired on April 30, the day that Herrington told Bradleytherewas nothing available for herAnother,LessieOverstreet,was hired on May 2 A third, Vicki Bragg,was hired on May 6, the day that Herrington told Bradleythat she was wasting her time making further inquiriesOne of the women hired during this period was KayBonette,who was hired on May 30 as a winder.Herrington had testified that agility was one of thequalitieswhich he sought in an applicant for such apositionBonette's employment application disclosed thatshe was 5 feet 2 inches tall and weighed 170 poundsWhen questioned as to how he satisfied this requirementin an applicant with such height and weight proportions asthat of Mrs Bonette, Herrington testified that he "judgedher.muscle tone" and concluded that she was asatisfactory prospect for a winder's positionAt the time Bradley originally applied for a job, bothCribbs and Waters were employed in the plant, and shelisted them on her application as relativesAfter theUnion began its campaign, both of them became active onitsbehalfAs found above, on March 26, the Respondentdiscriminatorily dischargedCribbs for his part in theorganizational driveOn April 23, and immediately afterlosing the election, the Union filed the charge in Case10-CA-7323 wherein it alleged,inter alia,that Cribbs hadbeen discriminatorily terminatedThereafter on April 30,when Bradley had an interview with Personnel ManagerHerrington he questioned her as to her relationship withboth Cribbs and WatersWhen Herrington gave her littleencouragement that she would ever be hired, she went toMayor Bowen and sought his aid After expressing hisown opposition to the Union and after being assured byher that she also was opposed to the Union, he telephonedHerrington Immediately upon concluding the telephoneconversation with the personnel manager, he told her thathe had just learned that she had some relatives at theplant "that are red hot for the union." and then closedthe discussion with a reiteration of his own opinion thatopportunity to explain or give their versions of the incidents ""Herrington never denied having had such a conversation with MayorBowen"These were Fannie Bryant, Lessie Overstreet, Vicki Bragg, ZellaSprague, Margie Deal, Kay Bonette,Rosie Ellis,ShelbyHill, and BrendaBraxley 266DECISIONSOF NATIONALLABOR RELATIONS BOARDthe arrival of the Union might cause the mill "to move orto close down "In the light of the foregoing and the fact that duringthis period the Respondent hired a number of women foropenings at the plant, the Trial Examiner concludes andfinds that, on the evidence in this record, the Respondentdenied employment to Bradley, on and after April 30,1968, not because she was overweight, too tall, or lackinginagility for the openings available, but because of herclose relation to Cribbs whom it had discriminatorilyterminated only a short while before, and because of itsmanifest hostility to the UnionBy its refusal to hireBradley for this reason, the Respondent violated Section8(a)(3)Phelps Dodge Corp v N L R B,313 U S 177,187,N L R B v American Compress Warehouse,321F 2d 547, 549-550 (C A 5), cert denied 375 U S 968,N L R B vEastTexas Steel Castings,211F 2d 813,8 18-8 19 (C A 5).The Representation ProceedingOn February 21, 1968, the Union filed a representationpetitionseekingan election for the employees in aproduction and maintenance unit at the Statesboro plantOn March 26, after a hearing on this petition,15 theRegional Director for the Tenth Region issued a Decisionand Direction of Election in JP Stevens & Co , Inc ,Case 10-RC-7342. Pursuant to this decision, an electionwas held at the plant on April 22 to 23 At that time, in aunit of approximately 330 eligible voters, 110 cast ballotsfor the Union and 198 cast ballots against it 16 Thereafter,the Union filed timely objections to the election On May2, the Regional Director issued a Supplemental Decisionwherein he found that the Employer had failed to submitthe requisite eligibility list prior to the electionTheRegionalDirector thereupon ordered that the aforesaidelectionbe set aside and that a second election beconducted among the employees in the unit here involvedCase lO-CA-7450Upon a charge duly filed and served," the GeneralCounsel, by the Regional Director for Region 10, issued acomplaint dated October 4, 1968, wherein it was allegedthat the Respondent violated Section 8(a)(5) and (1) of theAct In its answer, duly filed, the Respondent denied allallegations that it had committed any of the alleged unfairlabor practicesA motion by the General Counsel to consolidate Case7450 with Cases 7261, 7323, and 7364, was granted by theTrial Examiner in an order dated October 22, 1968 Asnoted earlier, the trial of the issues with which thecomplaint inCase 7450 was concerned, began onDecember 10, 1968, and was concluded on February 7,1969, after an extended recess necessitated by the illnessof counselThe Evidence as to the Alleged Violations of Section8(a)(5), Findings and Conclusions with RespecttheretoIThe appropriate unitInhisdecisioninCase 10-RC-7342,theRegional"The hearing was held on March 18"There were 2 void and 14 challenged ballotsI'The charge was filed on August 15, 1968Director found that all production and maintenanceemployees at the Respondent's Statesboro, Georgia, plant,includingshippingclerk,shipper-receiver,stockroomemployees,dyehouseemployees,qualitycontroldepartment employees, production control departmentemployees, and specifically including sample clerks andclerk-typists or clerks in said departments, leadmen, andfixer-leadmen,but excluding office clericals, industrialengineeringdepartmentemployees,personnelofficeemployees, professionals, watchmen-boilermen, guards andsupervisorsasdefinedintheAct,constituteanappropriate unit.At the trial in the complaint proceeding, theRespondent offered no evidence that would tend to proveany change of circumstances or any other intervening factwhichwould necessitate amodification in the unitdetermination of the Regional Director Accordingly, theTrial Examiner concludes and finds that the unit describedabove was, at all times material herein, appropriate forpurposes of collective bargaining within the meaning ofSection 9(b) of the Act2.The demand for recognition and issues as towhether the Union had a majorityBy letter dated February 17, 1968, the Union, wrote toPlantManager Edwin Bachman that the Textile Workershad been designated as the bargaining agent by a majorityof the employees in a unit made up of the production andmaintenance employees at the Statesboro plant, excludingofficeclericals,professionals,guards and supervisors "'The letter contained a demand that the Union berecognized as the exclusive representative of the employeesin the aforesaid unit It further stated that if the Companyhad a good-faith doubt as to the Union's majorityWe hereby offer to submit the authorization cardssigned by your employees to a representative of theFederalMediation and Conciliation Service or to anyother disinterested third party mutually agreedupon, inorder that our majority status in the bargaining unitmay be verified, by having the signatures of theauthorization cards checked with your payroll recordsby such third partyIna letter,datedFebruary20,PlantManagerBachman acknowledged receipt of the Union's demand forrecognition and stated that circumstances that had cometo the Company's attention indicated that a majority ofthe employees did not desire union representation. Theletter also rejected the Union's proposal that a third partycard check be utilized to resolve the majority questionBachman concluded his response with the statement thathe assumed the Union would refer the matter to theNational Labor Relations Board for its dispositionThe General Counsel contends that this initial requestfor recognition was a continuing demand and that it wassubsequently restated on several occasions prior to theelection in April The record supports this contentionAt the representation hearing held on March 18, AlbertHorn, the union representative at that proceeding, statedto Respondent's counsel that the Union had a substantialmajority among the employees in the unit and that itsdemand for recognition,made previously,wasacontinuing demand."This was substantially the same unit grouping which the RegionalDirector subsequently found appropriate in the decision described above J.P. STEVENS & CO.McIver testified, credibly and without contradiction,that on April 20, in a preelection conference, he met withPersonnelManager Herrington and Plant SuperintendentAikens to discuss the eligibility list for the votingAccording toMcIver, he proposed to Herrington andAikens that, since an overwhelming majority of theemployeeshad signed authorization cards, all theproblems connected with an election could be avoided ifthe Company would recognize the Union. McIver testifiedthat the plant officials ignored his proposalMcIver further testified that on the morning of April22, and just before the balloting began, the Board agentconducting the election asked him and the companyrepresentativepresentwhether they had anything toconsider before opening the polls. According to McIver,whereas he again requested that the Company recognizethe Union at that time, the management officials presentmade no response.On the basis of the foregoing facts, the Trial Examinerconcludesand finds that the Union's demand forrecognition and bargaining, first made in its letter ofFebruary 17, 1968, was a continuing demand and that itwas renewed thereafter, as described above, on March 18,and April 20 and 22. Further, this demand was rejected bytheRespondent in its letter of February 20 and at alltimes subsequent theretoThe parties stipulated as to the admission of fourdifferent lists which set forth the names and classificationsallemployees in the appropriate unit as of February 17,March 18, and April 20 and 22. According to theseexhibits, onFebruary 17, there were 347 employees in theunit, onMarch 18, there were 341 On April 20 and 22there were 323 To the question as to whether the Uniondid, in fact, have a majority in the unit on any, or all, ofthese dates, we will now turn.aThe dive to secure authorization cardsThe Union distributed two types of cards during thecourse of its campaign at the Statesboro plant. The firstof these read as followsType ATEXTILE WORKERS UNION OF AMERICAAffiliate of the AFL-CIO and CLC(Date)196-Ihereby join with my fellow workers at themill in organizing a union in order to better ourconditions of life and secure economic justice, as is myright under the laws of the United StatesTo this end Ideclare that the TextileWorkers Union of America,AFL-CIO and CLC, shall be my representative incollective bargaining over wages,hours and all other267conditions of employment.Imake this pledge of myown free will in the conviction that the united action ofallworkers through unions of their own choosing is theway to achieve the liberty of the individual for thebenefit of allMILLDEPARTM ENTNAME-SHIFT(Do not print)ST. AND NOCITYPHONE-The second card used by the Union read as followsType BTEXTILE WORKERS UNION OF AMERICAAffiliate of the AFL-CIO and CLC(Date)196-Ihereby accept membership in the Textile WorkersUnion of America of my own free will and do herebydesignate said TextileWorkers Union of America asmy representative for the purposes of collectivebargaining in respect to rates of pay, wages,hours ofemployment or other conditions of employment,MILLDEPARTMENT.SHIFTNAMF(Do not print)ST. AND NOCITYHOME PHONE NO.The foregoing are worded unambiguously and on theirface clearly set forth a purpose to designate the Union asthe signatory's collective-bargaining agentAs such, theydo not have any of the limitations or disabilities which theBoard and the Courts have attributed to so-called dualpurpose cards The type of authorization here involved,therefore, is the kind of which the Board stated inLeviStrauss & Co .172 NLRB No. 57.An employee who signs such a card may perhaps notunderstand all the legal ramifications that may followhis signing, but if he can read he is at least aware thatby his act of signing he is effectuating the authorizationthe card declaresThe union solicitation for employee signatures on theauthorization cards began the latter part of January AtthebehestofHaroldMcIver, on January 24, twoorganizers under his direction,EstesRiffe and RobertBest,went to Statesboro, where they began distributing 268DECISIONSOF NATIONALLABOR RELATIONS BOARDunion leaflets to all employees entering and leaving theplant.Riffe and Best left Statesboro immediately afterpassing out the leaflets to employees on all three shiftsThe leaflets in question consisted of a folded sheet onwhich an organizational appeal and a statement as to theadvantages of a union were directed to the Stevens'employeesAn imprinted authorization card appeared onone corner of the sheet The latter was of the first typereproducedaboveThe leaflet urged the Stevens'employees to fill out this card and mail it back to theUnion in an envelope that was attached to the leafletMcIver testified that as a result of this pamphleteering,the Union received approximately 70 of these cards in themail.On February 8, McIver, Best and Riffe arrived at theaccess road to the Statesboro plant and renewed theirleafletcampaign.This time they distributed anotherpamphlet which also had an authorization card attached,along with a stamped, self-addressed envelope.McIvertestified that approximately 30 more signed cards werereceived as a result of this distributionAll three organizers testified that in handing out theirleaflets on January 24 and February 8 they had little, orno, time, to engage in any discussion with the employeesas the latter drove by in their cards while entering orleaving the plantThe union representatives testifiedcredibly that, in substance, all that was said to theemployees was that if they wanted a union, they shouldsign the card on the leaflet, or attached to it, and mail itback to the Union All three testified, credibly, that theydid not mention an election to any of the employeesShortly after the second distribution of leaflets, McIvermailed a letter to all who had signed cards wherein heannounced that the Union would hold an organizationalmeeting on February 12, at the Cooperville CommunityCenterOn February 12, McIver held two separate meetings inorder to accommodate all the employees on the threedifferent shifts In each instance, McIver talked at lengthon the steps the Union proposed to follow in organizingthe employees Initially, he pointed out the necessity of asmany employees as possible signing the authorizationcards.He told the employees that when a majority ofthem had signed cards, the Union would write theCompany, advising it that on the basis of the cards itrepresented a majority and wished to bargain, on theirbehalfMclver told the employees that the Union wouldsuggest to the Company that if it doubted the Union'smajority, a disinterested third party, such as a minister ora representative of the Federal Mediation and ConciliationService,could examine the cards and ascertain theirauthenticity.McIver told the employees that whereasmany employers would recognize a union upon proof of acard majority, in the light of his experience with Stevens,he did not anticipate that their employer would accordsuch recognition.McIver told those present that if theCompany rejected the Union's demand for recognition,the Union would petition the Labor Board for an election.In his talk to the employees he emphasized that by signingthe cards the employees were giving the Union authorityto represent them and that they were proving their supportfortheUnionHe further stressed that the unionrepresentatives had not come to secure an election but toorganize the employees and secure bargaining rights ontheirbehalf at the Statesboro plantMcIver likewisesolicited the help of those present in securing more signedauthorizationcardsfrom their coworkers.He alsodistributed copies of an organizing committee sheet andread to them the four lines which appeared at the top 19During the course of the campaign, approximately 153employees signed these sheetsOn February 15, McIver held two further meetings inCooperville with the employees on the different shifts Hetestified that a total of approximately 120 attendedAtthemeetings on this date,McIver again reviewed theprocedure which the Union proposed to follow in securingrecognition as their bargaining agent That same day, asfound earlier herein, Plant Manager Bachman delivered aspeech about the Union to all of the employees in whichhe told them that there would come a time when theirauthorization cards would be laid on the table for him toseeSeveral employees questioned McIver as to this threatto the confidentiality of their cards In response to suchquestions,McIver told those present that the onlyoccasionwhen authorization cards would be disclosedwould be in a situation where a majority of the employeeshad signed cards and thereafter the employer illegallydestroyed this majority by unlawful interference, restraint,and coercionAt this time,McIver again stressed thesignificance of the employees' signing cards, and the factthat this action demonstrated the support of the individualfor the Union.Mclver credibly testified that at no time during thesemeetingsdidhe,RiffeorBest tell the assembledemployees that the authorization cards would be used onlyto secure an election."A number of union meetings were held subsequent toFebruary 15 and many union leaflets were distributed tothe employees.One of these was passed out to theemployees shortly after February 21 when the Unionpetitioned for a Board-conducted election. This reviewedthe fact that the Union had requested that the Companyrecognize it on the basis of a card majority It alsoreiterated the proposal that the Company could designateadisinterested third party to determine the Union'smajority claim by checking the authenticity of signatureson the cards. The pamphlet concluded with an outline ofrepresentation procedures whereby the Company couldagree to a consent election or wait for the Board to directan election"The heading at the top of this document read as followsIherebyauthorizethe TextileWorkers Union of America,AFL-CIO, tousemy name for the purpose of organizing Gulistan Plant - J PStevens & Co , Inc This will include sending my name to the NationalLabor Relations Board as a Voluntary Organizer Also to be used in thesigning of Union leaflets"Thisfinding is based upon some of the most controverted testimony inthe recordMcIver testified that prior to the outset of the campaign at theStatesboro plant, the Union had held a meeting at its headquarters inCharlotte,North Carolina,and there reviewed the practices that wouldhave to be followed in soliciting cards According to McIver,at this timehe and his associates were apprised of the problems connected withsolicitation of cards for dual purposes and they were specifically instructedto advise the employees that the primary purpose for signing a card was toorganize the Union and not to obtain an electionMcIver, Riffe, and Bestwere mature,experienced,union leaders who had spent many years inorganizational activitiesTheir testimony on this issue was credible and itsuccessfullywithstood an extended and searching cross-examinationMoreover, their testimony as to what was said at the meetings on February12 and 15 was corroborated by that of many employees who were presentEg Floyd Miller, Jack Bowen, RobertA Lee,Johnnie Hall,Addie 0Jackson,Gerald Graham, Roosevelt Love, John W Mills,Charlie CSheffield, Connie B Dixon, Johnnie Hall, and many othersWhereas someof those present testified that at these meetings McIver and his associatestold the employees that the cards would be used only to obtain an election(e g , Don Hughes,William H Simmons,and various others)the TrialExaminer concludes and finds that this latter testimony was totally andcompletely incredible J.P. STEVENS & CO.Shortly before the election on April 22 and 23, McIversent a letter to all who had signed cards wherein he toldthe employees involved,inter alia,that any who wished towithdraw his membership or have his name removed fromtheorganizing committee could do so at a meetingscheduled for April 20. In a subsequent leaflet, distributedon the eve of the election to all employees at the plant,the Union claimed that no employee had withdrawn fromtheUnion and that, at that time, 80 percent of theemployees in the plant had signed membership cards Thissame leaflet also contained the names of 147 employeeswho had enlisted as members of the voluntary organizingcommittee.bCards signed on or before February 17(1) Cards as to which there was no disputeThe cards of the following named employees weresigned on or before February 17, the signatories testifiedto having signed the cards, or a witness to the signaturetestified, and there was no testimony or evidence, that theemployee was told that the card would be used solely forthe purpose of getting an election.Gary AkinsRobert L AndrewsShelton BaconJack F.BazemoreMarion BeardEarl Gene BerryLarry BerryLaurie BlitchWendell BraggGertrude BrownHelen BrownCharles H. ConnerWayne Connor 2iJesse CovingtonMyrtle Marie CribbsTruman Delano Cribbs22Thelma DriggersGladys DychesWilliam English 2lCharles A GaySam GrahamFreddie Joe GrantRandallGrooverBetty J. GrossPatsy HaganDell L. Hendley, Jr.Donnie HendleyBernardHendrixCalvin C. HendrixJohn F HillL. D. HillJames F HodgesWilliam C HodgesAgnes Hollingsworth"David HoodEnoch HowardJerry JonesJames Larry KingeryJimmy KingeryNaomi F LanierEria La CueEbenezer LeeRobert A LeeMattie Mae LewisJimmy F. LesleyJeannette Littleton25Reba LottBurdessie LoveGrady LoveRoosevelt LoveFred C. LovettJake LundyJames McCallAlfred McCollumTed W McCorkleHarold D. McCrayAnnette McLaughlinB F McMillanWilliam H. McMillanThelmon B. McPhatterJeroline MilesAndrew C Miller,James D. MillerRoger D MillerJohn W. MillsBettyMinceyErnest T. MockStevieMotesCharles NessmithIsaac ParrishChristine PrinceJr.Bernie Lee RobinsonAubrey ScottWilliam E. SheleyJoyce SkinnerLee Swenson SmithElwood M. ThompsonMargene ThompsonCharles A. WatersJ. T. WellsJohn D. WestDoy Woods"Although Connor was discharged on February 16, this termination, asfound above,was discriminatoryConsequently,Connor remained an(2)Other cards signed prior to February 17269The cards of the following named employees should becounted for the reasons set forth below.Fred Bazemoretestified as a witness for the Intervenor.According to Bazemore, he signed his card at the unionmeeting of February 15 and at that meeting McIver saidthat the card "was for to get election .get so many of'em that they was gonna put a petition in Atlanta." Onthe other hand, on cross-examination, Bazemore concededthat he may have misunderstood and that McIver mayhave said that after the Union secured a majority and theCompany refused to recognize it, he (McIver) would go toAtlanta and file a petition for an electionJessieRobert Bazemoretestified that he received hiscard from one of theunion organizersin January, that hebrought it home and that his wife read it to him.Bazemore testified that at his request his wife thereuponsigned the card and mailed it to the Union The card wasdatedJanuary 29.On cross-examination,Bazemoretestified that at the time he had his card signed, eitherWayne Connor or Truman Cribbs had handed him aleaflet and told him that the Union wanted the cardssigned to get an election This last testimony was notcredible. Connor credibly testified that he did not becomeactive in distributing leaflets until after his discharge onFebruary 16Cribbs credibly testified that he did notengaged in any solicitation on behalf of the Union untilafter he signed a card on February 5.CharlieBeasleysigned his card at the meeting ofFebruary 15. He testified that either McIver or Riffehanded the card to him and told him "We're trying toorganize a union." According to Beasley, he heard nomention of an election until considerably after thismeetingJoe E Beasleysigned a card that is dated January 24He testified that he received it from one of the organizerswho was passing out leaflets that day and that all that wassaid to him by the organizer was "Let's mail these thingsback in and get the campaign going."George Blandsigned a card at the first union meetingon February 12. He conceded that he signed the card, buttestified that he did not read it. He further testified that,during the meeting, McIver told those present that "ifthey could get enough people--about fifty-one or twopercent to sign cards, they'd hold election." Apart fromthe fact that McIver's testimony as to what occurred atthismeeting has already been found to reflect accuratelywhat was said,Bland's testimony was not credible. Whileon the stand he displayed an air of casual indifference thatborderedon the contemptuousHis card should becountedJack Bowenreceived his card from McIver at the unionmeeting on February 15 and signed it there Bowentestified that, in his speech to the employees, McIveremphasize that by signing authorization cards they weregiving their full support to the UnionAccording toBowen,McIver told them there could be no partialemployee within the meaning of the Act and his card must be counted"Since Cribbs' discharge on March 1 was discriminatory,as foundearlier herein,Cribbs, like Connor,remained an employee for all purposes"Estes Riffe credibly testified that he saw English sign a card at theunionmeeting on February 15 This testimony was uncontradicted andundenied"At the time of the hearing this employee had married and testified asAgnes Hollingsworth Miller"At the time of the hearing this employee had remarried and appearedas Jeannette Littleton Wise 270DECISIONSOF NATIONALLABOR RELATIONS BOARDsupporters of the Union any more than a woman could bejust a little bit pregnantRonald D Bowenreceiveda card from the unionorganizers on January 24, the first day they appeared atthe plant. Bowen filled in the card, signed it and mailed itback to the Union. Thereafter he attended several unionmeetings, signed up as a member of the voluntaryorganizing committee and acted as one of the unionobservers at the electionAfter the Union lost the electionand after the hearing began in Case 7261,et al ,he wassubpoenaed as a witness for the General Counsel, butfailed to respond until directed to do so by a court orderenforcing the subpoena. Later, at the hearing in Case7450, Bowen appeared as one of the intervenors At thattime, on cross-examination by the Respondent, Bowentestified that the union organizers gave him to understandthat if the Union was to come into the plant it had to winan election.On the basis of the early portion of thechronology set forth above, the Trial Examiner concludesand finds that Bowen signed the authorization card of hisown free will and that his actions for a period of severalmonths thereafter confirm that he intended to give theUnion his complete support. It is the further conclusion oftheTrialExaminer that the effect of the Respondent'sinterference, restraint and coercion, found earlier herein,are illustrated by Bowen's conduct subsequent to theelection and his testimony many months later as to his"understanding" of what the union representatives meantThe Court's language in a similar case is applicable here.we have here the classic case of employeestestifying under the eye of the company officials aboutevents which occurred almost a year before and prior totheactivitieswhichweresubsequentlyfound toconstituteunfairlaborpractices.Itiscertainlyconceivable that those same threats and benefits whichshook an employee's original support for the union, alsoaltered that employee's memory as to events whichoccurred before the presentation of such threats andbenefitsBy the time of the hearing the employees maywell have changed their mind with respect to unionaffiliation,but the crucial question in a refusal tobargain case is whether the Union had the support of amajority of the employees in an appropriate bargainingunit at the time the request to bargain was made, andnotwhether that support remains intact some tenmonths laterInternational Union, United Automobile,Aerospace and Agricultural ImplementWorkers ofAmericavN L R B,392F.2d801,807-808(C.A D.C ).RileyBrannentestified that he attended the unionmeeting on February 15, that he had Larry Kingery, afellow employee, fill out a card for him, that he thensigned the card and that thereafter he had his wife mailthe card to the Union.Charles Brownsigned a card at the union meeting onFebruary 15 He was one of the intervenors at the hearinginCase 7450 and, in response to a question as to thepurpose for which he had signed a card, testified that hehad done so "to get an election to organize a union "Whereas this last statement in itself is ambiguous, Brownalsotestifiedthat inMcIver's speech, he told theemployees that a union could be recognized on the basisof a card majority and that some employers did so Therewas no dispute as to whether Brown could read, nor anyclaim that he had not read the card. Earlier herein it wasfound that the cards were direct and unambiguous insetting forth that by the act of signing an employeedesignated the Union as his bargaining agent. The TrialExaminer concludes and finds that Brown's card must becounted.26Roy E Chesterwas a supervisor and a very reluctantwitness when called by the General Counsel early in thehearingHe conceded that he signed an authorization cardand that he was a rank-and-file employee until promotedto supervisor in July 1968Chester's card was datedFebruary 12.Wayne Connor credibly testified thatChester signed the card when Connor visited him at thishome.Clyde Cone, Jr ,signed a card that is dated February 7.He testified that he received it from one of the unionorganizers when pamphlets were being handed out on thehighway. Cone denied that he ever read the card On theother hand, he testified that the organizer who handed itto him told him that it was a union card, and thatthereafter he personally filled out the entire card andmailed it back to the Union. Cone also conceded that at aunionmeetingwhichhesubsequentlyattended,anorganizer explained the significance of the authorizationcard and that he never thereafter sought to withdraw hiscardHe likewise conceded that at the same meeting hesigned the organizing committee sheet. Cone's testimonythat, notwithstanding having filled out the entire card, henever read it, was unconvincing. Even accepting hisstatement in this regard, it is apparent from the rest of histestimony that when he admittedly learned the purport ofthe card his subsequent course of conduct constituted aratification of his signing of the authorization.Gordon Cone, Sr ,appeared and testified that on aboutFebruary 9 he filled out and signed the authorization cardattributed to him. The Respondent endeavored to attackthe authenticity of Cone's signature by offering variouspersonnel records which were signed by a "Gordon E.Cone." The signatures on these`records do, indeed, differsubstantially from that which appears on the authorizationcard.On the other hand Cone was examined as to hissignature on the card on both direct and cross andthroughout the examination credibly maintained that thesignature thereon was his and, further, that he had filledout the entire card The Trial Examiner concludes andfinds that Cone's card should be counted.Remer Conetestified that he could not read, but thathe realized the card which had been handed to him by anorganizer was a union card. According to Cone, he tookthe card home, and asked his wife to fill it out and sign itfor him Cone testified that his wife did so, and that shelatermailed it to the Union In the absence of anymisrepresentation by union agents, Cone's card must becounted.JessieB Crosbywas one of the intervenors in Case7450. She acknowledged that she signed her card on aboutFebruary 7, and that she read it before filling it out andsigning it.She further testified, however, "I didn'tunderstand I was joining a Union 'cause I thought beforeyou joined something it had to be there already " On theotherhand,Mrs.Crosbydidnot testify to anymisrepresentation by the union organizers that would havecaused her to be misled Under these circumstances, theTrial Examiner concludes and finds that the card shouldbe counted as a valid designation.Glenda Daviswas a witness for the intervenor. in Case7450. She acknowledged having filled out a card and""Where a cardonitsfaceclearly declares a purpose to designate theunion, the card itself effectively advises the employee of that purpose, andparticularly so where,as here, the form of the card is such as to leave noroom for possible ambiguity " Levi Strauss & Co , 1712 NLRB No 57 J.P. STEVENS& CO.271having signed it at the union meeting on February 15.According to Davis, McIver told them at this meetingthat the card was only for an election Earlier herein,McIver's denial that he made such a statement was foundcredibleDavis also testified that she did not read thecard This statement, however, was hardly credible in viewof the fact that she conceded having filled out all theblanks on the card before she signed it. Tending toestablish that the signing of the card was no isolated acton her part, Davis likewise conceded that after the initialunion meeting she attended five or six more organizationalmeetings and that at one of them she had Linda Bolton, acoworker, sign the organizing committee sheet on herbehalf In view of the foregoing facts, the Trial Examinerconcludesand finds that Davis' card was a validdesignationHenry Davistestified that he signed a card at the unionmeeting on February 15 According to Davis, at thismeetingMcIver told those present that "if we sign thecards -- had to have so many, then they'd go to theCompany to recognize the Union, and then if they didn'trecognize the Union, they would file for an election at theplantConnie C Dixonsigned a card at the union meeting onFebruary 15. She denied that there was any mention of anelectionby the organizers who spoke at this meetingAccording to her, there was never any mention of anelection until sometime later "when the election was fixin'to be held "Ruth A Durdenacknowledged having filled out andsigned a card on February 15 According to her, James DMiller and Wayne Connor, two fellow employees, came toher home and Miller told her "come on and sign the card,that they only needed a few more to get this certainpercentage so they could file for an election " Durdentestified that she thereupon signed the card "so they couldfile to have an election " Miller credibly testified that hehad made no such statement to her According to Miller,he and Connor talked with her at her home and in thepresence of her husbandMiller testified that while he andConnor were there, Durden's husband, who had once beena union member, urged his wife to sign the card At thehearing, Durden testified that prior to signing the card shehad attended a union meeting but that she had asked noquestionswhile there because "I knew what the Unionwas about." On the facts surrounding the signing of thiscard, it is apparent that there were no misrepresentationsby the Union, that Durden knew what she was doing whenshe filled out the card and signed it and that it, therefore,constituted a valid designationRalph Evansacknowledged having signed a card onabout February 16 He at first denied that he had read thecard, but he later amended this statement by admittingthat he had read part of the card but that he could notremember precisely how muchHe also conceded thataftersigningthecardhesubsequentlysignedtheorganizing committee sheet. Evans testified that he gavethe card to Wayne Moore, a fellow employee, after thelatter told him that the card was to "get an election at theplant "Evanswas not a credible witness, but evenassuming that Moore made the statement attributed tohim, the Board has held that "The fact that employeesmay be told that an election is contemplated or that thecard will make an election possible does not.vitiateunambiguously worded authorization cardsin theabsence of an expressed representation that they will beusedonlyforanelection.McEwenManufacturingCompany.172 NLRB No. 99Edward L Fanningdid not testify and no one testifiedas to having witnessed the signing of the name thatappears on the card The card is dated February 8 and onitsback appears the stamp of the Tenth Regional Officeindicating that it was received there at 1 05 p m onFebruary 21, when the Union submitted the necessaryauthorization cards to establish the requisite showing ofinterest at the time the representation petition was filedRoosevelt Love testified that in his work as a fellowemployee he had seen Fanning sign his name frequentlyand that, in his opinion,the signature on the authorizationcard in question was that of Fanning.Several personneldocuments from the Respondent'sfileswhich admittedlybore Fanning'ssignaturewere offered in evidence Thesignatures on these documents appear to be identical withthat on the authorization card The Respondent offered noevidence to the contraryAt the hearing,theTrialExaminer reserved ruling on the offer of this card It isnow received in evidence Further,the Trial Examinerconcludes and finds that this card, so identified,isa validdesignation and should be counted.FrancesFloyd and JacquelineLoweryAllof theauthorization cards were printed on blue paper, as werethe cards bearing the signatures of these two employeesFloyd andLoweryconceded that the handwriting andsignatures which appeared on these respective cards weretheir ownHowever, they testified that they thought thatthe cards they had signed were whiteFloyd'scard isdated January 25, the envelope in which it was received bytheUnion is postmarked January 26,andtheauthorization card was backstamped by the Tenth RegionOfficeat106 p m , February 21 Lowery's card isundated, but the envelope in which it was received by theUnion is postmarked February 8, and the card bears abackstamp of the Tenth Regional Office as 1 08 p m ,February 21 Both cards were the type which appeared intheUnion'searly leaflet to the employees,and bothwitnesses remembered having cut them out and mailedthem back to the Union Under these circumstances, itmust be held,as the Trial Examiner now holds, that thesubjective recollection of these witnesses cannot negatetheir objective act of having signed these cards on orbefore February8They,therefore, must be countedJerryE Gerraldsigned a card and then turned it in attheUnion meeting on February 15 He testified thatMcIver told those present that a majority would have tosign the authorization cards and that thereafter the UnionwouldwritetheCompanyrequestingrecognitionAccording toGerrald,McIver told the employees,that ifthat did not bring recognition,theUnion would thenpetition for an electionGerrald denied that McIver oranyone else present said that if enough cards were signedthe Union would merely use them to get an electionGerald Grahamsigned his card at the union meeting onFebruary 15 His testimony as to what was said at thatmeeting corroborated the testimony of Gerrald set forthaboveDovis L Gwinnettetestified that she signed her card atthe union meeting on February 12. She testified that atthat time McIver told the employees present "get themajority of cards signed, and if the Company wouldnegotiate with us, there wouldn'tbe no election, but iftheydidn't they[the Union] would call an election "Johnnie Hallsigned his card at the union meeting onFebruary 15AccordingtoHall,McIver told theemployees at that time that "if he could getthemajority to sign cards that the Company may recognize[theUnion] by letting a minister come in and check [the 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards, but if [the Company wouldn't], that they wouldhave to file a petition for an election "Mae Nessmith Hendrix27signed a card on January 26On cross-examination by counsel for the Intervenor shetestified that she signed it to get an election On the otherhand, she had testified earlier that she read the cardbefore signing it and that prior to signing the card she hadtalked with no union representatives. Finally, on redirect,she testified that she signed the card before she heard anytalk in the plant about an election Her card should becountedDon Hughessigned a card at the union meeting onFebruary 12Although he denied having read the cardbefore signing it, he conceded having filled out most of thecard himself On further examination as to this issue, heconceded that he at least "glanced over it enough to fill itout " Hughes testified that McIver told those present thatthe cards would be used only "to call for an election" andthat "the election would decide whether we had a union ornot, that was the only way to get it in." On this issue,Hughes was totally incredible Earlier herein, it was foundthatMcIver made no such statements as Hughes wouldattribute to him. Hughes' card should be countedAddie 0 Jacksonsigned her card at the union meetingon February 15 She testified that the organizer told themthat "in signing the card, we would be signing the card toorganize the unionhe said that if received enoughsigned cards, we could - it would have to be the majoritythat he would take the cards to the Company, and ifthe Company recognized the cards, then the Union couldgo in on the cards, but, if not, then he would file apetition for an election and that an election would beheld."Eddie Joneswas an intervenor and on examination byCounsel for the Intervenors he testified that he signed acard "to have an election " On the other hand, he testifiedthat he received his card from one of the organizers aboutFebruary 8, that he read the card, understood what it was,filled it out and signed it and thereafter mailed it back totheUnionHe further testified that between the time hereceived the card and the time he mailed it he had noconversation with any union organizer Jones' card shouldbe counted.James Jones2ehad his wife sign a card for him onFebruary 9 Jones testified that the union organizer whogave him the card did not mention an election, but merelytold him at the time "fill 'em out and get 'em in "29Sue H Jonessigned a card dated February 16 At thehearing she appeared as one of the intervenors andtestified that she did not read the card before signing itShe further testified that James DMiller,a fellowemployee, told her at the time she signed the card that"we don't need but just a few more and we'll have enoughto file for an election." Miller, on the other hand, deniedhavingmade this statement to JonesHis denial wascredibleNotwithstanding Jones' initial testimony that she"This card is signed "Mae Nessmith " Mrs Hendrix married subsequentto executing the authorization"At the hearing the Respondent contended that Jones was not a memberof the unit because he was a boilerman-watchman Jones, however,testified that he was not reclassified to the latter job until sometime inMarch This testimony is corroborated by the employee lists which theRespondent suppliedOn these lists for February 17 and March 18, Jonesis classified as a waste collector and as a member of the unit"Jones testified that he subsequently signed another card that was givenhim bya fellow employee and that on this latter occasion his coworkertold him that the card was only to get an electionThiscard, however, wasnever offered in evidencehad not read the card, she conceded that she had filled outtheentirecard in her own handwriting, that shesubsequently attendeda union meetingand that she alsosigned up as a member of the organizing committee. Inview of these circumstances the Trial Examiner concludesand finds that Jones' card should be countedOzell Lawrencesigned a card dated February 8 Hetestified that he filled out the card and mailed it to theUnionHe also identified the envelope in which it wassent.This latter bears a postmark of February 10 Oncross-examinationbyCounselfortheRespondent,Lawrence testified that before he signed the card he heardMcIver say that when a majority had signed the cards"he'll file a petition with the Labor Board for election."Earlier, however, Lawrence testified that it was McIverwho gave him the card initially and that the unionorganizer said nothing to him at that time. Later in thehearing, Lawrence testified that McIver made the remarkin question at the secondunion meetingThe latter washeld on February 15, and several days after Lawrence hadmailed the card to the Union Under these circumstances,the statement attributed to McIver, even if true, would beirrelevantLawrence's card should be countedTommy Lewissigned a card dated February 12. Lewistestified that he read it and then filled it out beforesigning the card On cross-examination by Counsel for theRespondent, Lewis testified that at the union meeting ofFebruary 12, McIver said that the Union would have tohave enough cards to get an election. On redirectexamination, however, Lewis further testified that McIvertold those present that "if they got enough cards signedthat they'd take 'em to the Company and ask theCompany to recognize 'em and . if they didn't, thenthey'd hold an election " Lewis' card should be countedDoy Love'scard is dated January 31. He testified thatthe union representative who handed him the card, urgedhim to sign it to help "recognize the Union." Accordingto Love, it was not until some time after he had signedthe card that he learned that it could also be used to helpthe Union get an electionGerald McMillansigned a card that is dated February7.McMillan testified that he received the card fromMcIver when leaving the plant with several coworkersAccording to McMillan, McIver told him that if the cardswere signed, "we wouldn't be obligated to anythinganyfarther than having an election." McMillan's testimony inthis connection was contradicted by McIver The lattercrediblydenied havingmade any such comment toMcMillan or anyone else in the car Mover's denial wascorroborated by the testimony of Jerry Jones, the driverof the car in which McMillan was a passenger Accordingto Jones, the union organizer said nothing as he handedleaflets and authorization cards through the car windowIn any event, McMillan testified that he read the card,that he understood it and that he filled it out completelybefore signing itUnder these circumstances, the TrialExaminer concludes that the card should be counted.IkeMcNeely'scard is dated January 25McNeelytestified that he received the card from one of the unionrepresentativeswho was handing out leaflets near theplantHe testified that he read the card, filled it outcompletely and then signed it, without having had anyconversationwithaunionrepresentative.McNeelytestified that later he attended about threeunion meetingsand that at one of them he heard McIver say that apetition would be filed for an election when he had enoughcardsMcNeely could not recall at which meeting it wasthat he heard this remark. It was undisputed that the first JP STEVENS& CO.273union meeting was held on February 12 Even if true, thecomment attributed to McIver could have no relevance asto a card that was signed on January 25JC Marsh and Glenda MarshThe cards of theseemployees, husband and wife, are dated February 14 and13They received the cards from Jesse Covington, afellow employeeBoth were intervenors at the hearingEach one testified as to not having read the card beforesigning it. On the other hand, each one testified to havingfilledout all the blank spaces on the card before signingthe authorization and turning it over to CovingtonMrsMarsh testified that she heard that the purpose of it wasto obtain an election, but she conceded that this was notuntil after she had signed the card. Marsh testified that afew days before signing his card he heard some of theemployees say that there would be an election if amajority signed the cardsMarsh conceded, however, thatwhen Covington handed him the card, he asked him tosign and said nothing else while Marsh filled out the cardand then returned it to Covington The testimony of bothMarshes that they had not read the cards before signingthem lacked any persuasiveness in view of their admittedlyhaving filled out the cards in their own handwriting priorto signing themHere, again, in line with controllingauthority, the objective act of signing the cards isconclusive and requires that they be counted The TrialExaminer so findsClaudieMartinappeared at the hearing and testifiedthat he had his daughter fill out and sign his card It wasdated January 27Martin testified that he received thecard from one of the organizers outside the plant and thatat that time the union representative said nothing to himand his coworkers other than to advise them "to sendthem [the cards] in to organize the Union " At thehearing on December 11, 1968, Martin's card was receivedinevidencewithoutobjectionbyCounsel for theRespondent On February 7, 1969, and before the close ofthe hearing, however, the Reporter stated that he wasunable to find this particular authorization cardWhateverthe reason for what appears to have been the inadvertentlossof this exhibit, the Trial Examiner concludes thatMartin'scard,aboutwhich the employee testified,credibly and without dispute, and which card was receivedin evidence, should be counted J0FloydMiller"signed a card at the union meeting onFebruary 12 According to Miller, McIver told them atthismeeting "get the union cards signedyou had tohave 51 percent, the majority of the cards signed ..thenthey would take 'em to the companysometimes theywould recognize the cards and accept the union cards. ifthey didn't, they would apply to the Labor Board for anelection.[or] they could bring ina third partytocheck the cards out - a preacher or somebody else "HubertMiller, JrMiller's card is dated February 8He testified that he authorized Joel Oglesby, a fellowemployee, to fill out the card and sign it for him whilethey were driving home from work one day He testifiedthatOglesby never mentioned an election at the timeAccording to Miller, he first heard about the possibility ofan election when he subsequently attended the unionmeeting on February 12, and at that time he signed aJOtna stipulation,received by the Trial Examiner on May 29, 1969,counsel and representatives for all parties agreed that,in lieu of themissing exhibit,Martin'stestimony could be utilized in arriving at adecision as to the authenticity of his authorization card The aforesaidstipulation is hereby received as Joint Exhibit I"On the Company's records,Miller was listed as "William F Millersecond cardThe only card offered and received inevidence,however,was the card which Miller hadauthorized Oglesby to sign for him on February 8 Thisshould be countedWayne Mootesigned a card at the union meeting onFebruary 15AlthoughMoore testified that at thismeetingMcIver told them that when a majority of theemployees signed cards,the Union would petition for anelection, this type of testimony has already been foundincredible insofar as it attributed toMcIver'sspeech astatement that the sole purpose of the cards was to securean electionMoore also testified that he never read thecard he signed and endeavored to give the impression thathereallyneverunderstoodwhat it meant It wasundenied,however,thatduring the union campaign,Moore was active in soliciting his coworkers to signauthorizations and at one time he and James D Miller, afellowemployeewhowasalsoanactiveunioncampaigner,went to the office of Plant ManagerSheppard to speak on behalf of those employees who weresupporting the Union Moore also conceded that he signedthe organizing committee sheet and that he never tried torevoke his card In the light of these facts, the TrialExaminer concludes and finds that on February 15, whenMoore signed the card, he fully understood that theprimary purpose of that act was to help in organizing theUnion Accordingly,Moore's card should be countedJoel Oglesby and Sidney BazemoreCards for these twoemployees were dated February 8 Oglesby testified thaton that date he, Bazemore and Hubert Miller, J r , wereleaving the plant in the same car when union organizersMcIver and Riffe handed them authorization cards andleafletsAccording to Oglesby, shortly thereafter heannounced to his companions that he intended to sign hiscard immediately,and that Miller thereupon told him tosign a card for him as well so that when they reached thetown of Portal,Georgia, they could mail the cards.Oglesby testified that he then signed a card for himselfand one for Miller and that when they reached Portal,Bazemore likewise asked that Oglesby sign a card forhim. According to Oglesby.Miller then left the car andmailed all three cardsOglesby's testimony was credibleand it was corroborated by Miller, when the lattertestifiedBazemore,however,deniedthathehadauthorized anyone to sign his card, although he concededthat at the time in question he was riding to work withOglesby and Miller and that all of them received unionliterature on about the day in question Bazemore testifiedon December ll, 1968 After he left the stand, Oglesbywas called as a witness The latter testified that during thenoon recess he was approached by Bazemore at a cafenear the courthouse in Statesboro,thatBazemorementioned the fact that Oglesby had signed his card andthatBazemore concluded the conversation with thedeclaration"I'm got going to say anything about yousigningmy card and I'm gonna try and get out of thismess-if you don't"Oglesby's testimony was credibleand it was never contradicted by any subsequent testimonyby Bazemore In the light of all the circumstances herepresent, the Trial Examiner concludes and finds that thecards of both Oglesby and Bazemore should be counted 31JerryPottersigned a card dated February 7 Pottertestified that he received the card from Riffe3J as he wasleaving the plant and that the organizer told him that"At the hearing,the Trial Examiner ordered that Bazemore's card beplaced in the rejected exhibit fileThis ruling is now withdrawn andBazemore's card,marked G C Exh 22-96,is hereby received"Potter did not identify Riffe by name, but described him as"the big 274DECISIONSOF NATIONALLABOR RELATIONS BOARD"they were down here, gonna try to get a Union inbutthey had to get enough to get an election in 1134 AlthoughPotter testified that thereafter he "just glanced over" thecard before signing it, he carefully filled out the entirecard in his own handwriting. Likewise, relevant is the factthat Potter subsequently attended the union meeting onFebruary 15 and there signed up as a member of theorganizing committee. Potter's card should be countedWillieD Robinsonsigneda card that was datedJanuary 26. Robinson testified that he received a leafletfrom McIver which had the card imprinted on it, that hecut out the card, filled out all the blanks on the card andthen mailed it to the Union He testified that although hedid not read the entire card he "read enough to know itwas a union card." According to Robinson, McIver wasthe only organizer who spoke to him before he filled outthe authorization and that all McIver said was to urgehim to fill it out and mail it back to the Union Robinsontestified that before he signed the card,Wayne Connorand CharlesWaters, fellow employees, told him to signthecardandhelpbringon an electionThis lasttestimony, however, was not very persuasively given andwas made even less convincing by Robinson's concession,on further examination, that at the time he signed thecard he had not seen either Connor or Waters handing outcards or participating in any prounion solicitation Underthese circumstances, the Trial Examiner concludes andfinds that Robinson's card should be countedWoody Royalsigned a card at the union meeting onFebruary 15. According to Royal, both McIver and Riffespoke at this meeting and "said something to the effectthat the cards was only to get an election " Royal'stestimony to this effect was not credible and it wascontradicted by that of many others who were at themeeting, as found earlier hereinOf some significance astoRoyal's intentionswas the fact that at this samemeeting,Royal also signed up as a member of theorganizing committee The Trial Examiner concludes andfinds that as to any tabulation of the card signatories inFebruary and March, Royal's card should be counted. Onthe other hand, whether it should be counted beyond thatpoint is open to question Royal was promoted to asupervisory position shortly after the election and at theelectionhe acted as an observer for the CompanyWhereas, all the credible evidence indicates that heexecuted the authorization card and signed the organizingcommittee sheet in good faith, at some later point heobviously changed his mind as is manifested by his havingbeen selected as a company observer at the electionDavid Rushing,signed a card that is dated January 25.He testified that he received the card from one of theunion organizers as he was getting off his shift and that hesigned the card within fifteen minutes after getting it andwithoutanydiscussionwiththeunionorganizersAccording to Rushing, "I read most of it, I guess - mostof it I could read, I read by the dash lights " Rushing didnot go to any union meetings and, apparently, took noactive part in the subsequent union campaign. He was anintervenor at the hearing and, when questioned by Counselfor the Respondent, testified that he thought the purposeone," a term that many witnesses used in describing Riffe who was tall andrather portly"As found earlier, Riffe credibly denied that he told any of theemployees that the Union was soliciting cards only to get an electionMoreover,Jerry Jones, in whose car Potter was riding at the time,testifiedthat the organizer said nothing to them as he handed the employees theunion cards and leafletsof the card was to hold an election On furtherexamination as to the basis for this assumption, heconceded that the card, which he had read, did notmention anelection,JS and that prior to signing the card hehad heard no conversation about an election at the plantIn view of Rushing's frank testimony as to the occasionon which he signed the card, the fact that the card madeno mentionof an election and his concession that he hadheard no discussion of an election in the plant at thattime, the Trial Examiner concludes that an employeeelection was an afterthought to this witness Accordingly,his card must be countedCharlieC Sheffieldsignedacard that is datedFebruary 9 He testified that he received his card fromMcIverwhen the latter was distributing cards andliterature on the plant access road Sheffield attended theunionmeeting on February 12 He testified that McIverdid not mention an election at this meeting and that it wasnot until "aboutMarch" that he first heard McIvermention the subject at a union meeting According toSheffield, at meetings prior to that time, McIver told theemployees that the Union could come in without anelection and on the basis of signed cards aloneOtha Smithidentifiedacard dated February 8 ashaving been signed on his behalf by a fellow employee.Smith testified that he received the card from McIverwhen the latter was passing out union cards and leafletson the plant access road According to Smith, McIver toldhim "Y'all sign these cards and get 'em in, and we'retrying to organize a union out there " Smith testified thatalthough the card was not read to him, he knew that itwas a union card and that he authorized a coworker to fillitout and sign it for him Smith's card should be countedSammy Strousesigned a card at the union meeting onFebruary 15 Strouse testified that McIver told thosepresent that the "the first step toward organizing a unionwas to sign the cards " According to Strouse, McIverfurther told them that after a majority of the employeessigned cards "the company would be notifiedtheywould have a chance to honor the cards or not If they didnotthen the cards would be carried to the LaborBoard and filed for an election "Charlie S TuckerAt some point after the election, butprior to the hearing, Tucker died. Two cards bearing thesignature "Charlie S Tucker" were offered One card wasdated February 8 and had a backstamp indicating that itwas received at the Tenth Regional Office of the Board at1.08 p.m on February 21 when the Union filed its petitionfor an election The other card was dated February 15The General Counsel offered two documents from theRespondent'spersonnel files,an employee's personalhistory statement and a withholding exemption certificate,both of which bore Tucker's signature. A comparison ofthe signature which appears on these last mentioneddocuments and that which appears on the authorizationcards indicates that they were all written by the sameindividualAt the hearing, ruling was reserved on the offerof Tucker's cards and the personnel records.16 These arenow received The card which is dated February 8 will becounted."Rushing signeda Type Acard,reproduced,supraOf course,neitherthe "A"nor the"B" type card mentioned an election"These exhibits are numbered as follows General Counsel's No 252(card dated February 15), No 252 (a) (card dated February 8), No 252(b)personalhistory statement, andNo 252 (c) withholding exemptioncertificate J.P. STEVENS & CO.FreddieWileyidentified a card which was signed forhim by a fellow employee and dated February 7Wileytestified that he received the card from McIver as thelatterwas distributing cards and literature outside theplant and that all that McIver said to him at the time was"fill the card out and mail it in " According to Wiley, hehadClydeCone, a coworker, sign it for him andthereafter that same day he himself mailed the card to theUnionHe also testified that he knew that the card inquestion was a union authorization card although Conedid not read it to him. Wiley attended the union meetingon February 12 and testified that at this time Mclver saidthat the only purpose of the cards was to obtain anelectionEarlier, it was found that on the basis of credibleevidence,McIver made no such statement Here, however,and in any event, Wiley's testimony in this connection isirrelevantwith respect to his card which was signed fivedaysbeforeheattended themeeting in questionAccordingly, his card should be countedJimmie Williamsidentified a card which he signed anddated February 8Williams testified that he received thecard from McIver on the highway outside the plant.According toWilliams,atthat time,Mclver's onlycomment was that he "wanted to get the cards signedto organizea union ."Williams testified that he hadno other contact with McIver prior to filling out the cardand sending it to the Union He also testified that a fewdays prior to the time he had filled out another card andmailed it in to the UnionMoreover,Williams testifiedthat after the Union began holding meetings he attendedfive or six. The card which Williams signed on February 8should be countedRegisWisesigned a card that is dated February 17She testified thatWayne Moore gave her the card in theplant parking lot, and that although she did not read it atthat time she knew it was a union card and signed it then.She further testified that Moore had talked with her aboutthe Union earlier and that he had told her that "to get theUnion in the plant, we would have to have the majority ofthe people sign cards, and they would be presented to theCompany, and if the Company did not recognize it, we'dhave an election, and knowing J. P Stevens, theywouldn't recognize it, and we would have an election, andthat would determine if the Union would come in " Wise'scard should be counted.JerryWoodcockidentified a card which he signed onabout February 14." He testified that he signed the cardthe same day that he received it from Wayne Moore, thatMoore said nothing to him at the time, that the latter"just handed me the card and I signed " Woodcock's cardshould be counted.Thomas Davissigned a card that is dated January 27He testified that his wife read the card to him along witha union leaflet which he received from Otha Smith, afellow employee, and that he had his wife sign the card forhim the same day he got it Davis further testified that hesigned the card "cause he (Otha Smith) say they wasgonna have election " At the time he signed the card onJanuary 27, there had been no mention of an election inany of the union leaflets or by any of the organizers Thefirstunionmeeting was not held until over two weekslaterWhen questioned as to whether he attended anyunionmeetings after signing his card, Davis refused toanswer The Trial Examiner concludes that Davis was nota credible witness with respect to the statement he"Although the card bears no dates. Woodcock testified that he signed itabout two days after the union meeting on February 12275attributed to his coworker and that Davis' card should becounted(3) Certain cards mailed to the Union January 29 toFebruary 14Durrell Rushingsigned a card that is dated January 25.He testified that he received a leaflet with an imprintedcard from one of the organizers as he left the plant, thatshortly thereafter he cut out the card, signed it and maileditto the Union Rushing conceded that he never spoke toMcIver or Riffe and that he attended no union meetings.On cross-examination he volunteered the statement "Isigned the card for the sole purpose of having an electiononly "Walter Smithsigned a card that is dated January 29.He testified that after getting the leaflet and card, he readthem both, then cut out the card, filled it in and mailed itAccording to Smith, he received the card and leaflet fromMcIver and at the time the latter told him that "they hadto have a certain number of cards in before they couldfile a petition for election "Council Taylor Lee'scard is dated February 2 Hetestified that after receiving the card and leaflet on thehighway he brought them home and had his daughter fillout the card and sign it for him. According to Lee, heknew the card was a union card when he asked hisdaughter to take care of it for him. Lee testified thatalthough the union organizers said nothing to him whenhe firstmet them on the highway, on a later occasionMcIver spoke to him and said "hurry and get the card offso we can get an election and get a union out there."Bobby Keyhad his wife sign a card for him that isdated February 8 He testified that he received the card onthe access road from either McIver or Riffe and that atthe time nothing was said about the purpose of the cardHe further testified, however, that a couple of days laterMclver told him that he should "mail it [the card] in sowe can get an election."Jesse D Glissonhad his wife sign a card for him that isdated February 8 He testified that the union organizerwho handed the card to him on the highway urged him tosign it and send it back because it was necessary to "get amajority of cards signed and sent back in. . [to] hold anelection "Lester Parkerhad his daughter sign a card for him thatisdated February 9. He testified that a union organizer,whom he thought to be Riffe, told him "Fill out the cardand get it inwe'll see can we have an election outyonder to see if we can organize the union "BernardTHendrixsigneda card that is datedFebruary 14 He testified that at the time he received thecard he was told "cards was for to have an election "Dollie Dychessigned a card that is dated February 14.She testified that she received the card from theorganizers out on the highway and that, although they didnot say anything at that time, the next day or two, theytold her "sign 'em and get 'em, where we can have enoughto have a election for the Union."As found earlier, on January 24, union organizers Riffeand Best spent a day in the vicinity of the plant, andpassed out leaflets to the employees on each of the threeshiftsItwas undisputed that only one type of leaflet wasused.A copy appears in the record. The printed materialon the leaflet recounts the history of the Union'scampaign against Stevens at plants in other areas anddwells, in particular, on the significance ofJ P Stevens& Co v. N L R B,380 F.2d 292 (C.A 2), cert. denied 276DECISIONS OF NATIONAL LABOR RELATIONS BOARD389U S. 1005. It concludes with an appeal to theemployees to organize and urges that they fill out andmail an imprinted authorization card that appears on thepamphlet. In the last paragraph above this card thereappears the wordsWe pledge that as soon as a clear majority of fellowworkers in your plant mail us their signed cards we willdemand that J P Stevens commence collectivebargainingNo where in either the leaflet or in the imprintedauthorization card is there any mention of an electionOn February 8, Riffe, Best and McIver spent anotherday on the access road, again contacting the employees oneach of the three shifts This time they passed outauthorization cards and attached business reply envelopesto facilitate return of the cards to the Union.Earlier herein it was found, on the basis of credibletestimonybyMcIver,Riffe,Bestandmany of theemployees, that none of the three organizers mentionedthe prospect of an election during their solicitation onJanuary 24 and February 8 In fact, very few words ofany kind were spoken as the employees drove by in theircarsInsofarasanythingwas said by the unionrepresentatives it was to emphasize the necessity of theemployees signing the cards promptly in order to organizea union at the Statesboro plant The foregoing findingsand conclusions aremade by the Trial Examinernotwithstanding the testimony of some of the employeesthat in the latter part of January and the first two weeksof February 1968, the union representatives told them inwords, or in substance, that the cards would be used onlyto secure an election It is the conclusion of the TrialExaminer, based on the findings set forth above, and onthe demeanor of the last mentioned witnesses when theyappeared and testified in December 1968 and February1969, that their testimony in this regard was hazy,inaccurate and incredible It is likewise the conclusion ofthe Trial Examiner that their afterthoughts, as reflected inthis testimony, do not vitiate the objective act of havingsigned the cards Accordingly, it is found that the cards ofDurrellRushing,Walter Smith, Council Taylor Lee,Bobby Key, Jesse D Glisson, Lester Parker, Bernard THendrix and Dollie Dyches constitute valid designationswhich should be counted(4)Additional cards signed at the meeting onFebruary 12JackCannady,JimmyCMiley and Cliff Ruckersigned cards at the union meeting on February 12.Cannady testified that he understood the card was "to getan election,"Miley testified thatMcIver said that hewanted the employees to sign the card "to have anelection"and, according to Rucker,McIver urged them tosign the cards"so he could have an election " All of themsigned the"B" type cards which have only four lines oftypewhereby the signatory accepts membership in theUnion and designates it as his collective-bargaining agent.Both Cannady and Rucker recalled hearing McIver tellthem that lust as there was no such thing as a womanbeing a little bit pregnant,an employee was either for theUnionornotforit.BothCannady andMileyacknowledged having filled out the entire card in theirown hand before signing it.Rucker, an illiterate,testifiedthat he signed his card although he did not fill it in.Rucker further testified that after this particular meetinghe attended approximately four other meetings during thecourse of the organizational campaignAs found earlier, McIver and Riffe credibly testifiedthat they did not tell any employees at this meeting thatthe cards would be used solely to get an election or thatthey were to be signed in order to get an election Here,again, on the basis of present Board case law, the overtactof signing the card on the part of each of theforegoing employees must be considered determinativeMcEwen Manufacturing Company,173NLRB No 99Accordingly, the cards of Cannady, Miley, and Ruckermust be counted(5)Additionalcards signed at union meeting onFebruary 15Severalof the employees who signed cards datedFebruary 15 testified that at the union meeting on thatdate,McIver, or Riffe, told them that the purpose of thecards was to have an election According toArgentineRaymond,"so they could file a petition for the election",Wmard 0 Burke,"to get enough signed cards for anelection",Jerry Collins,the cards were for an "election",Veronica Keel,"sign [cards] 'cause they were gonna haveelection",RosaL Lewis,"sign the cards so they couldhold the election at J P Stevens",Carolyn Lovett,card"was to get an election",John C Mills,purpose of cardwas "to organize for an election",James Pounds,"hurryup and get 'em signed in, so they could have an election",andLinda M Bolton,"if we'dsign enough cards tohave the electionthat would decide whether the union'dcome in or not" Some of the foregoing, such as Bolton,Lovett and Raymond testified that they never read thecard although they acknowledged having filled out theentirecard in their own handwritingAllof theabove-named employees conceded that at the unionmeeting of February 15, they had, in fact, signed the cardswhich were received in evidenceAs was the case with respect to testimony of themeeting held three days earlier, the Trial Examiner foundcredible the denials of McIver and Riffe that on February15 they had ever told the employees present at themeeting that the cards would be used solely to get anelection.Consequently, the Trial Examiner concludes andfinds that the cards of the following named employeesmust be counted Linda M Bolton, Wmard 0 Burke,JerryCollins,Veronica Keel, Rosa L Lewis, CarolynLovett, John C.Mills, James Pounds, and ArgentineRaymond.(6)Additionalcards signed onFebruary 14, 15, 16,and 17Jack Braggsigned a card that is dated February 15 Hetestified thatMcIver handed him the card and told himthat the purpose of it was to get an election. AlthoughBragg testified that he did not read the card before fillingitout and signing it, he conceded that McIver read thecard to him Mclver's earlier denial that he told any ofthe employees that the sole purpose of the card was to getan election has been found credible,supraBragg's cardshould be counted.Ruth J Kendricksigned a card dated February 16 Shetestified that she filled it out and signed it after James D.Miller, a fellow employee, told her that "they only lackeda few moreso we could get election in the plant." Thecard in question was a "B" type Kendrick conceded thatshe read the card and she specifically recalled the first linewhich stated "I hereby accept membership in the TextileWorkers Union of America of my own free will "Mildred J.P. STEVENS & CO.277G. Baileysigneda card dated February 17 She testifiedthat employee James D Miller told her that the card wasneeded so that the Union could go to the Labor Board foran election She likewise testified that he further told herthat the Union was a good thing and that it would helpthe employeesBailey conceded having read the cardbefore she signed it, as she candidly explained "I'm sure Imusty read it all very briefly and hurriedly - I had to[to] fill it out " Bailey never sought to withdraw her cardThe statements quoted above which Kendrick and Baileyattributed toMillerwere credibly contradicted by thatemployee when he took the stand The cards of Kendrickand Bailey should be countedSeveral other cards here in issue were signed betweenFebruary 14 to 16 They were solicited by employeeWayne Connor who, according to the signatories, toldthem that the purpose of the card was to get an electionThus, the following statements were attributed to Connor,bNMarv B Bolton"sign that card to have an electionLarry Finch"he needed some more [cards]'fore theycould file for an election",Malcolm Mock"we had toget enough of a majority of 'em signed, where we wouldapply for election".Charles Stewart"sign a cardtheycould send in for an election", andWalter V Street"cardwastogive the Union authority to haveelection "Bolton further testified that she never read her card,notwithstanding the fact that she filled out the entire cardin her own handwriting Finch attended no meetings priorto signing the card, but did attend some thereafter Heconceded that before signing his card he "might" haveread the union leaflet that was distributed prior to thattime, and he also conceded that at a union meeting sometime later McIver told all present that anyone who wantedto withdraw his card could do so, but that he did not takeadvantage of this opportunityConnor credibly testifiedthat he had never told Finch that the purpose of the cardwas to get an election According to Connor, Finch'sprincipal concern at the time was whether Plant ManagerBachman would ever see his card. Connor testified "I toldhim I didn't think that Mr Bachman ever would getahold of it, because the Union had the cards And so hesaid he would sign the card, so he took it around thecorner and signed it " Mock, an illiterate, acknowledgedthat Connor had read the card to him, specifically recalledhearing the words "I hereby accept membership in theTextileWorkers Union of America of my own free will"and testified that he understood that language. AlthoughStewart testified that he did not read the card beforesigning it, he acknowledged having goneto union meetingsbefore he signed and stated that he attended severalthereafterHe further testified that he never attempted toget his card back In addition to the testimony of Streetwhich is quoted above, that employee also testified "the' reason I finally signed its [the cards was to try to helpthe workin' conditions there in the shop, with the men Ihad to work for."Connor specifically denied havingtold any of the foregoing employees that the purpose ofthe card was to get an election As to the occasion whenStreet signed a card, Connor further testified, credibly,that Street "asked me for the union card, I didn't offerhim the union card to start with."On the basis of the foregoing findings, it is theconclusion of the Trial Examiner that the cards of thefollowing named employees constitute valid designationsand should be countedMaryB.Bolton,Larry Finch,Malcolm Mock, Charles Stewart and Walter V StreetJames R Akins,also known as "Randy" Akins, signedtwo cards, one dated February 15 and the other datedFebruary 26Wayne Connor credibly testified that hesecured the second card from Akins and witnessed itssigning on the latter date According to Connor, when hefirstapproachedAkins to sign a card, the employeeprotested that he had already signed one Connor testifiedthat he then asked Akins if he would sign another card,since at the moment there was no record of the firstauthorizationAccording to Connor, Akins thereuponsignedanothercardOn cross-examination,Connortestified that he later learned that McIver, who was out ofthe area at that time, had the first card with him At thehearing, when shown this first card Connor identified thesignature as that of Akins This latter card is datedFebruary 15 and also bears a stamp on the backindicating that it was received at 102 p m on February21 in the Tenth Regional Office Upon the foregoingfacts, the Trial Examiner concludes that both cards werevalid designations and that the card dated February 15should be counted for the purpose of determining theUnion's majority, or the lack thereof, on February 17Several other cards that were received in evidence areina different category. The issues with respect to thesecards are set forth belowRochel E Blandsigned a card dated February 16Bland testified that Larry Skinner, a fellow employee,came to his home and told him that "they didn't need but10more to have enough to have an electionso Isigned " According to Bland, he did not read the cardbefore signing itHarry Dychessigned a card dated February 15 Dychestestified that the card was given to him by Bobby JoeRoberts, a coworker, who told him "it was an electioncard, for me to sign it, send it in, where we would get anelection " According to Dyches, he did not read the cardand it was never read to him before he signed itFlorenceHendrixsigned a card dated February 17Hendrix testified that Bill English and Marcel Thompson,two fellow employees, brought the card to her home andtold her that it was only for an election. She testified thatbefore signing the card, she neither read it nor had it readto herNeitherSkinner,Roberts,EnglishnorThompsontestifiedwith respect to any of the foregoing incidents.Consequently, the testimony of Bland,Dyches andHendrix stands undenied and uncontradicted. Under thesecircumstances the Trial Examiner concludes and finds thatthese three cards should not be counted.Cf Levi Strauss& Co, 175 NLRB No 57 (Thompson)(7) Cards offered without testimony of signatory orwitnessesto the execution thereofThe General Counsel offered nine cards which boresignatures that purportedly were those of Edward English,James Hagan, Margaret B. Lanier, Rufus Lott, Larry F.Mans, Irma C. Palmer, Gilmore Claude Reddy, EdwardThompson, and Donald Wilson The foregoing nameswere those of employees in the unit on February 17 JeNone of these individuals appeared at the hearing totestify.The General Counsel asserted that they had beensubpoenaed but had failed to respond Thereafter theGeneral Counsel was unable to produce any witness whocould testify that he had seen these authorizationsexecuted. Union Representative McIver was asked aboutseveral,but frankly conceded that he was unable torecognize the signatures in question and that he had no"At some time after February 17, however,English apparently was 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDknowledge of any of the circumstances surrounding theirexecutionThe General Counsel thereupon offered in evidence,along with the authorization cards bearing the names ofabove-described employees, a photostatic copy of theemployment application and the withholding exemptioncertificateforeachof these individualsThe latterdocuments had been secured from the Respondent'spersonnel files and both the employment application andtheexemption certificatebore the signature of theemployee At the hearing, the Trial Examiner rejected theoffer of these exhibits "In his brief the General Counsel urges that this rulingbe reconsidered. In support of this argument several casesare cited, includingCombined Metal Mfg Corp ,123NLRB 895, 896-897,Philamon Laboratories, Inc ,131NLRB 80, 87, enfd 298 F 2d 176 (C A 2), cert denied370 U S 919, andHeck's, Inc,166 NLRB No 32, fn. IThese are authority for the proposition that the TrialExaminer is vested with discretion to make signaturecomparisons in a case such as the present wheredocumentsofunquestionedauthenticityfromanemployer'spersonnel records are available for suchcomparisonsUpon consideration of the foregoing cases, it is theconclusion of the Trial Examiner that the original ruling,rejecting the exhibits in question, must be withdrawn, andtheexhibitsadmittedAccordingly, they are herebyreceived '0An examination of these exhibits and a comparison ineach instance of the signature on the authorization cardwith the signature which appears on the employmentapplication and on the withholding exemption certificateof the employee by that name, establishes, in the judgmentof the Trial Examiner, that in the absence of anycountervailing evidence, that the nine authorization cardswere signed by the employees whose names appearthereonThere remains, however, the question as to when thesecardswere signedThe cards bear various dates fromJanuary 25 to March 28 One, that of Larry F Muns wasundatedAs noted earlier, there was, of curse, no oraltestimony offered as to when these cards were signed TheGeneral Counsel contends that, in the absence of anyevidence to the contrary, it should be presumed that thedate of each card was the date, on or about which, theauthorization was signed That, however, is a presumptionthat the Trial Examiner in this instance is not prepared tomake On the other hand, the cards of Larry F Muns andIrma C Palmer bear on their reverse sides the stamp oftheTenth Region, indicating that on February 21, theywere delivered to that office in support of the Union'sterminated for he does not appear on the list of eligibles in the unit whichthe Respondent supplied for March 18"On April 22, 1969,on the assumption that the original authorizationcards of the foregoing named employees which had been offered at thehearing,had been lost,theGeneral Counsel filed a motion to substitutephotostatic copies for the original exhibits Subsequent to the submissionof this motion,the Reporter located the exhibits in questionConsequently,insofar as the pending motion of the General Counsel requires action, it ishereby denied**The exhibitswhich are now received bear the followingnumbers G CExhs 22-253, 22-253 (a), 22-253 (b)(Edward Thompson),22-254, 22-254(a),22-254 (b) (RufusLott), 22-255, 22-255 (a), 22-255 (b) (GilmoreReddy), 22-256, 256 (a), 22-256 (b) (Irma C Palmer),22-257, 22-257 (a),22-257 (b) (Larry Mons), 22-258, 22-258 (a), 22-258 (b) (Margaret Lanier),22-259, 22-259 (a) 22-259 (b) (James H Hagen),22-260, 22-260 (a), 22-260(b) (Edward English),and 22-261, 22-261 (a), 22-261 (b) (Donald HWilson)representation petitionTwo others, those of James HHagen and Edward Thompson likewise bear the RegionalOffice stamp, with the date of February 28 The Boardhasheld that such stamp imprints constitute validevidence that such cards were signed on or before the dateindicatedby the stamp markCombinedMetalMfgCorp ,123NLRB 895 Accordingly, the Trial Examinerconcludes and finds that the cards of Larry F Muns andIrma C. Palmer should be counted as valid designationson and after February 21, and the cards of James HHagen and Edward Thompson as valid designations onand after February 28 The other cards which do not bearsuch a backstamp, viz, those of Edward English, MargaretB.Lanier,RufusLott,GilmoreClaudeReddy andDonald Wilson will not be counted for any purposeJames Larry SkinnerA card bearing the name of thisemployee and dated February 10 was received in evidenceSkinner testified at the hearing on October 29, but did notappear as a witness in Case 7450 Presumably, he was stillan employee at the time of the latter hearing since hisname is on the list of Intervenors in Case 7450 11 WayneConnor testified that he received the foregoing card fromanother employee, that he had not seen Skinner sign thecard and that he could not recall who had given it to himConnor, however, testified that on the basis of hisknowledge of Skinners' handwriting, he recognized thesignature on the card as that of James Larry Skinner Onthe other hand, Martha Fay Marsh, also an employee anda sister of Skinner, testified that she did not recognize thesignatureinquestionasthatofherbrother,notwithstanding the fact that she had seen him sign hisname many times Connor impressed the Trial Examineras a completely frank and honest witness throughout hisextended appearance on the stand In this instance,however, it is the conclusion of the Trial Examiner thatthe testimony of MrsMarsh as to the identity of thesignature is entitled to greater weight than that of ConnorFinally, as to this card there was no clear evidence as towhether it was signed on the date it bore, since Connorwas not questioned as to when he received it and the cardbearsnobackstampofRegion10Under thesecircumstances, it is the conclusion of the Trial Examinerthat this card should not be counted(8) The Union's majority status on February 17, 1968A tabulation of the authorization cards discussed abovediscloses that, as of February 17, 169 employees hadsignedvaliddesignationsoftheUnionastheircollective-bargaining agent " At that time there were 348employees in the appropriate unit " The requisitemajority, therefore, would have been 175 Since the Unionlacked six valid cards of having attained that number, itmust be, and is, found, that, as of the date of the initialdemand for recognition, the Union did not have amajority within the unitThe various lists of eligibles which the Respondent supplied contain thename"Larry J Skinner,"but not a James Larry Skinner On the otherhand,on the list of their clients supplied by Counsel for the Intervenors,there appears the name James Larry Skinner For the purposes of thisdiscussion it will be presumed that "James Larry" and "Larry J " are oneand the same"For a recapitulation of the names of the employees whose cards makeup this total,see AppendixA, infra"See Appendix B There were 347 names on the list submitted by theRespondentHowever,the name of Wayne Connor was not included Sinceitwas found earlier that Connor was discriminatorily terminated on J. P. STEVENS& CO.279As found earlier, the Union's demand was continuingand was renewed at various times during the succeeding 2monthsConsequently, it is necessary to consider thevalidityof various additional authorization cards whichemployees signed during the period from February 18 toMarch 18 To the issues in this connection we will nowturnc.Cards Signed After February 17 and on or BeforeM arch 18(I) Cards as to which therewas no disputeThe cards of the following named employees weresigned after February 18 and on or before March 18, thesignatories testified to having signed the cards, or awitness to the signature testified, and there was notestimony or evidence that the employee was told that thecard would be used solely for the purpose of getting anelectionEugene Bazemore"Melba MangrumHowell BerryMartha Fay MarshRosa ByrdLillianMessexJames F BunchRobert MillsVera F BunchGordon MinceyFreeda Daggers d5Shelvy JMorganMonroe EllisJohn T ParkerVerdell FinchLamar RountreeJeannette HarleyLavinia P SalyerGrace HollingsworthMary SandersEvelyn JonesHugh G. StricklandHarry J McMillan, Jr.Norman WellsDonald R WoodcockEarlier in this decision it was held that, four other cardsconstituted valid designations and should be counted inthisperiodThese were the cards of James H Hagan,Larry Muns, Irma C Palmer, and Elwood Thompson(2) Other cards signed after February 17 and on orbeforeMarch 18The cards of the following named employees should becounted for the reason set forth belowJC Brownsigned a card that is dated February 19Brown testified that a union organizer handed him thecard when he stopped along the highway near the plant,that he read the card, that he understood the card andthathe filled it out and signed it in response to aquestionfromCounselfortheRespondent,Browntestified that he understood that if "there was enoughcards they'd hold an election at the plant" However;Brown conceded that he had no conversation with theunion organizers and that he did not get such informationfrom them or from the one .vho gave him the cardG W Johnsonsigned a card that is dated February 22Johnson testified that he filled out the entire card andsigned it after Wayne Moore, a fellow employee, told himthat the card was for an election. On the other hand,Johnson conceded that he also heard that there mightcome a time when the cards could be used to make theCompany recognize the Union even without an electionJohnson's card should be counted.February 16, his name must be added to the list"Bazemore'scard does not bear a date However,the reverse side of thecard has a time stamp of Region 10 indicating that it was received there at103 p in , on February 21On the Company's records, Daggers was listed as "Betty F DaggersIda Ann McGaheesigned a card that is dated February23She filled out the entire card and signed it, buttestified that although she read the first few lines on thecard she only "glanced over" the rest of the languageAccording toMcGahee,RooseveltLove,afellowemployee, gave her the card and, in doing so, asked thatshe sign it "so we can get that oldunion man inhere andget that election and get it over with " Love subsequentlytestifiedas to the occasions when he had sought topersuadeMrsMcGahee to sign a card He crediblydenied having told her that she should sign to help get anelectionAccording to Love, he told her that "if shesigned it [the card] she was signing it to organize theUnion, to geta union inthe plant "Doyle SappA card bearing the purported signature ofthisemployee and dated February 12 was offered inevidence by the General Counsel Sapp did not appear asa witness. According to the General Counsel, it was hisunderstanding that Sapp had left the State and had left noforwarding address. Roosevelt Love, a fellow employee,testified that over a period of three months he frequentlyand daily had seen Sapp sign production cards on the fob,and that in his opinion the signature on the card was thatof Doyle Sapp. This card also has on its reverse side thetime stamp of the Tenth Region indicating that it wasfiled there at 10 28 a m on February 28 At the hearing,the Trial Examiner reserved ruling on the offer of thiscard It is now received The Trial Examiner also findsthat this card should be counted as a valid designation onand after February 28The signatories to a number of cards which borevarious dates between February 22 and March 11, andwhichMcIver had solicited, testified that he had toldthem, in one fashion or another, that the purpose of thecard was to get an election Thus, Mclver was alleged tohave said, according toJaniea A Lanier, Ji ,"if we'denough signed we'd have election",DeWitt Love, Jr ,"ifthe people would sign the cards that then they could takethose cards and get an election with them",MarianMcGrady,"when he got enough signatures,therewould be an election",Thomar Mock,"Come on andsign . let's get an election",SallieWard,"he was tryingto get enough majority of people to sign .he saysomethin' about film' a petition[for] election".DorisPeacock,cards"were to have an election",EmmaMcKeehan,"everybody had done signed the card, exceptjust a few, and he wanted my signature to help finish upthe cards, to get an electionAlva Lee Anderson,"justsign it [the card] to have the election", andaccording toGene T Dixon,Mclver and Wayne Connortold him they "had 85 percent and he was wanting to getas much as he could for an election "As found earlier, the Union filed a petition for anelectiononFebruary 21, and immediately thereafterannounced this fact in a leaflet distributed to all theemployeesSome of the above witnesses, such asMcGrady, conceded, on cross-examination, a completeawareness of the fact that an election petition had beenfiledbeforeMcIver ever came to their homes Oncross-examination,Ward conceded that when McIvervisited her on March 5, he did not mention a "petition,"but that it was she who initiated the subject and thereafterwhen she endeavored to question him about the pendingelection he suggested that she get the answers by comingto the Union meetings All of the above-named employeesconceded that they had, in fact, signed the cards whichwere received in evidence 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcIver credibly denied having told any of the foregoingnamed employees that the purpose of the card was to getan electionFor him to have uttered the statementsattributed to him by these witnesses, after the Union hadfiled its election petition and widely publicized that fact,would have been totally unexplicable In any event, and onthe basis of the cases already cited in connection with thisissue,McEwen Manufacturing Company,172 NLRB No99,Levi Straucc & Co .172NLRB No 57, the TrialExaminer concludes and finds that the cards of Alva LeeAnderson, Gene T Dixon, James A Lanier, Jr , DeWittLove, Jr , Marian McGrady, Emma McKeehan, ThomasMock," Doris Peacock, and SallieWard should becountedWilber BryantA card dated February 20 and markedwithan"X" beside Bryant's name was received inevidence after considerable testimony was adduced as tothe circumstances in which it had been securedMcIvertestified that he discussed the Union with Bryant at arestaurant on the highway near the plant, that after hehad answered Bryant's questions and read the card tohim, the latter, an illiterate, asked that McIver fill out thecard and sign it for him, after which Bryant placed an"X" beside the signature which McIver had writtenMclver's testimony was corroborated by that of Ernest TMock, another employeeMock testified that he was inthe restaurant with Bryant, at the time McIver and Riffearrived, that he heard the discussion between McIver andBryant, that he heard Bryant ask that McIver fill out thecard for him and that he saw Bryant put an "X" on thecard.At the hearing, Bryant, one of the Intervenors, atfirst denied that he had ever authorized McIver to sign acard for him Later, however, he modified this to thepointwhere he testified that he could not rememberhaving put an "X" on the card and that McIver had toldhim that he needed signed cards "to have election " Heconceded, however, that rather than sign his name, hecustomarily used an "X" instead of his signature Bryantalso conceded that after this meeting with McIver andMock, he attended several union meetingsMcIver andMock gave the more credible account of this conversationwith Bryant It is the conclusion of the Trial ExaminerthatonFebruary 20, when this encounter occurred,Bryant freely assented to sign a card and that, as McIvertestified, it was Bryant that asked McIver to sign the cardfor him Accordingly, Bryant's card should be countedSeveral witnesses who signed cards on various datesbetween February 21 and March 16, testified that UnionOrganizer Estes Riffe told them that the purpose of thecard was to get an election Thus, Riffe was alleged tohave said, according toJW Mock,"purpose of signingthe card was to hold an electionthatwas the onlypurpose",Johnnie Pearl Tremble,"he had to have acertainpercentagebefore they could file for theNational Labor Board and. . for election",Hazel Brown,"if we get enough [cards] we could have an election...".Geneva Stephens,"around 80 percent" had signed, andWendell McElveen, Jr."sign the card and get it `causetheywas fixin' to have an election " Several of thesewitnesses conceded, on cross-examination, that they knewthat the Union had filed its election petition prior to thetime they were asked to sign an authorization card Thus,Mock (who signed a card on March 16) admitted that hehad seen the pamphlet that the Union distributed onabout February 21 which was captioned "Union asksGovernment for vote at J P Stevens Plant" and whichannounced that the TextileWorkershadfiledarepresentation petition with the BoardMock also testifiedthat shortly thereafter he saw a notice on the plantbulletinboard wherein the Company promised that itwould keep the employees advised as to developmentswithrespecttotheUnion'spetitionOncross-examination,Mrs Tremble (who signed a card onFebruary 22) testified that in her conversation with Riffe,he told her that "it had already been decided that therewould be an election at the plant " Stephens (who signeda card on March 7) conceded that at the time Riffecontacted her, he "probably" told her that the Union hadalready filed an election petitionTwo of these witnessestestified that they discussed the advantages of a Unionwith the organizer before signing According to Tremble,she questioned Riffe as to "What was it [the Union] allabout, and he told methat where we pay for insurance,we wouldn't have to pay for any " Brown, whose card wasdated February 23, testified that she had signed anothercard on February 15 On this earlier occasion JoelOglesby, a fellow employee had solicited her signatureAccording to Brown, Oglesby told her at that time thattheUnion would mean "more moneybringmoremoney in all the checkswould be a good thing in theplant and would bring better working conditions." Browntestified that on this earlier occasion, when she also hadsigned a card, there had been no mention of an election "Riffe credibly denied that he had told any of the foregoingemployees that the purpose of the card was to secure anelectionOn the basis of the foregoing findings, it is theconclusion of the Trial Examiner that the cards of thefollowing named employees constituted valid designationsand should be counted Hazel Brown, Windell McElveen,Jr, JW Mock, Johnnie Pearl Tremble, and GenevaStephensAnother group of witnesses who signed cards afterFebruary 21 and before March 18, testified that, insoliciting their cards,Wayne Connor told them, in effect,that the card was to be used only to get an election Thus,Connor was alleged to have said, according toJohn PIvey,"if they got a certain number of cards, . theywould file for an election",Jimmie Reddick,"sign to havean election",Thomas G Hendrix,"he lacked but a fewmore peopleso they could get an election".Glenda MHolloway,"he said it was only for an election",John HSampson,"sign that card to get - to have election", andEulis DeLoach,"they wanted to get enough [cards] to getan election " All of these cards were signed several daysafter theUnion had actually filed its representationpetition. That these witnesses fully realized that this stephad been taken prior to their signing the cards wasreflected in the testimony of several on cross-examinationThus, both Reddick and Ivey signed cards on February24, three days after the Union filed its petition Reddickconceded that what Connor may have told him was "Wewant to get enough cards signed to win the election," and"Mock testified that when McIver came to his home,the union agentwas accompanied by James D Miller,an employee well known to MockMiller,when called as rebuttal witness,testified thatMock was a friendwhom he knew well and that when they arrived at the home of the latter,Mock stated,"I've been waitin'I've been thinkin'about it,butthe rightone just hasn'tcome along,butI'll sign it ""Brown testified that in addition to the cards signed on February IS andFebruary 23, she signed a third on March 28 According to Brown, shesigned the second card after beingtold bythe organizersthat the first cardhad been lost She testified that she signed the third when it was pointedout to her by the organizer that her signature on the second card had beenprinted rather than signed J.P. STEVENS & CO.Ivey conceded that Connor and the employee with himsaid that there wouldbean electionDeloach, who hadsigned another card and mailed it to the Union beforeConnor asked him to sign a card on February 25, testifiedon cross-examination that Connor had said nothing aboutan election but that it was he who assumed that that wasthe purpose of the card As DeLoach put it, "That wasmy general idea " Connor credibly testified that he toldnone of these employees that the only purpose of the cardwas to get an electionWith respect to his conversationwith Sampson, Connor testified that this employee toldhim that he was afraid to sign a card for fear theCompany would discharge him According to Connor,"He asked me would Mr Bachman see the cardcauseinone of the speeches Mr Bachman [said] that later onthe cards would be laid on the tableand he thoughtMr Bachman would get the cardsbefore there was anelection " Connor testified that after he assured SampsonthatBachman would not have a chance to see the cardsbefore an election, Sampson signed an authorization TheTrial Examiner concludes and finds, on the basis of theforegoing, that the cards of DeLoach, Hendrix, Holloway,Ivey,Reddick, and Sampson constitute valid designationsand should be countedDaniel DvchesThis employee signed a card that isdated February 21According to Dyches, on an earlieroccasion,EstesRifte andWayne Connor came to hishouse and sought to have him sign up as a member of theorganizing committee, but that he had refusedDychestestified that one evening two or three days later, WayneConnor, Charles Nessmith, and Randall Groover came tohis home and sought to convince him that he should signa card According to Dyches, Connor told him "the card'sonly to have an election at the plant"Dychestestified that when he continued to resist the suggestionthat he sign, Connor suggested that they drive down theroad some distance from Dyches' home and there Connoragain urged him to sign the card According to Dyches, atthat point, and in the darkness, he signed the card At thehearing,Connor denied having mentioned an electionduring this discussion and denied that he or any of hiscompanions had threatened DychesWhereas the lattersought to give the impression that he was pressured intosigning the card, in this respect Dyches was not aconvincingwitnessAdmittedly,nophysicalviolenceoccurred either then or laterDyches conceded that thethree employees in question were friends of his and thatthis friendship continued after the card signing as it hadexisted beforeHe further conceded that after signing thecard, he went to two union meeting, at least one of themwith Nessmith and Groover, and that he never attemptedto revoke his card. Under the circumstances disclosed bythe foregoing findings, and on the basis of the demeanorof these i witnesses, when they appeared and testified, theTrial Examiner concludes and finds that Dyches, in fact,was not coerced, that he signed the authorization card ofhis own volition, and that it should be counted as a validdesignationDonald D BrannenThis employee signed a card thatisdatedMarch 9 Brannen testified that he signed thecard at the behest of Thelma Driggers, a coworker, andthat Driggers told him "sign it for election - so we couldhave an election " Brannen was not a convincing witnessinhis appearance on the stand Further, in view of thefact that over two weeks before he signed the card, theUnion had filed an election petition and thereafter hadgiven wide publicity to this action, it seems most unlikelythatDriggerswould have made the comment which281Brannen attributed to her Finally, Brannen conceded thatafter signing the card he attended several union meetingsand that on March 28, he signed the organizing committeesheetUnder these circumstances, the Trial Examinerconcludes and finds that Brannen was not led to sign thecardby any misrepresentation, that he intended theconsequences that would flow from the objective act ofsigning the card, and that his card must be counted as avalid designationThe issues with respect to four other cards that weresigned during the period from February 18 to March 18must now be consideredMath Brinsonsigned a card dated February 19 Brinsontestified that Jimmy Lesley, a fellow employee, filled outitfor him and that Lesley told him at the time that "theyneeded some more cardsto have an election " Brinsontestified that he knew the card was a union card, but thathe did not read it before signing itRaye Joyce McCulloughsigned a card dated February20Mrs. McCullough testified that Bobby Joe Roberts, acoworker, asked her to sign the card and that he told herthat "if we got a majority of the people to sign cards, thecards [would] call for election and the election woulddecide whether the Union went in and that would be it "According to McCullough, the following night she went toa union meeting and there signed another card, but thatshe never read either of the two authorization which shesignedNeither Lesley nor Roberts testified with respect to anyof the foregoing incidents Consequently, the testimony ofBrinsonandMcCulloughstandsundeniedanduncontradictedUnder these circumstances the TrialExaminer concludes and finds that these two cards shouldnot be counted CfLevi Strauss & Co ,175 NLRB No57 (Thompson)Martha BakerA card signed "Martha Baker" anddated February 26 was offered by the General Counsel.Baker, a member of the unit was not called as a witnessNor was any witness called by the General Counsel totestify as to the circumstances in which the card had beenexecuted. James DMiller, a coworker, was called andtestified that on the basis of his knowledge of Baker'ssignature, he believed that the signature on the card wasthatofMarthaBaker.On the other hand, Millerconceded that Baker had not handed him the card, and hegave no testimony which would establishwhenthe cardhad been signed. Moreover, there was no Regional Officetime stamp on the back of the card Miller's testimony asto the identity of the signature was credible, but in thepresentstateof the record there is no evidenceindependently of what appears on the face of the card toestablish when it was signed. In the light of these facts, itisthe conclusion of the Trial Examiner that this cardshould not be countedLinda StricklandA card signed by Strickland anddatedMarch 1 was identified by Reba Lott, a coworkerThe latter testified that at the time Strickland was not atwork,butthat"shewas off to have her baby "Strickland's name does not appear on any of the lists ofunit employees submitted by the Respondent. The GeneralCounsel contends that Strickland was on maternity leaveat the time in question, that she was still a member of theunit and that her card should be counted To support thiscontention, theGeneralCounsel put on one witness,Jeannette Harley, who testified that she herself had beenonmaternity leavewhileacompany employee andreturned to her job without having to be rehired On theother hand, Reba Lott, also an employee and the one who 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecured Strickland's signature on the authorization card,testified that she knew of no company policy on maternityleaveThe Respondent offered a separation notice onStrickland which is dated January 18, 1968, and whichstates that she quit without notice on January 17 and leftthe plant before the end of her shift Strickland herselfnever testified and there is no evidence in the record thatshe returned to work after the last mentioned date or thatsheeverattempted to do so The Trial Examinerconcludes and finds that the General Counsel's theory thatStrickland was on maternity leave at the time she signed acard is not supported by the evidence in the record andthat her card, therefore, should not be counted(3) The Union's majority status on March 18, 1968A tabulation of the authorization cards discussed above,disclosesthatfromFebruary 18 to March 18, 56employees signed valid designations of the Union as theircollective-bargaining agent 18 Earlier herein, it was foundthat169employees in the unit had signed validauthorization cards on or before February 17. By March18,one of these individuals49 was no longer in theRespondent's employOn the latter date there were 343employees in the appropriate unit 50 The requisite majoritytherefore,would have been 172 At that time the Unionhad secured a total of 224 valid authorization cards fromthe employees then in the unit This was, of course, asubstantialmajorityonMarch 18, when the Unionrenewed its demand for recognition The Trial Examinerso findsd.Cards signed after March 18 and before April 20Since the Board may not agree with the TrialExaminer's findings that on March 18, the Union had amajority within the unit, it is necessary now to considerthe validity of the remaining authorization cards whichwere offered and received(1) Cards as to which there is no disputeine cards of the following named employees weresigned on or before April 20, the signatories testified tohaving signed the cards, or a witness to the signaturetestified, and there was no testimony or evidence that theemployee was told by the solicitor that the card would beused solely for the purpose of getting an electionJacksonBrinsonAhmedow GodbeeMarvin HendrixMary RiederCarnell Rushing(2)Other cards signed prior to April 20SeveraloftheemployeestestifiedthatunionrepresentativesMcIver or Riffe told them that thepurpose of the cards was to have an election Riffe said,according toRuby Mae Griner,that the card "was forelection,and [the] more they could get signed up, thequicker they'd have election and election would decidewhether they'd have a Union or not",Evelyn Y Lee,"if"For a recapitulation of the names of the employees whose cards makeup this total,see AppendixC, infra"Doy Woods"There were 341 names on the list submittedby theRespondentHowever, this listing does not contain the names of Wayne Connor andWilliam Gary Akins, both of whom, as found,supra,were discriminatorilyterminated by the Respondent on February 16 and March 1, respectivelyenough of them would sign the card we would haveelection",Mclver said, according toMarie Peacock,"he'd like to get as many of us to sign the cards in orderto get the plant to have an election",Wanda C Bragg,"they had to have 51 percentto sign a card to havean election", andEvelyn Futch,"purpose of signin' thecardwas to get an election " The cards of these fiveemployees bore various dates from March 20 to March27This was subsequent not only to the Union's filing ofitspetition for an election, but also to the representationhearing on that petition which was held on March 18Both events were widely publicized by the Union Leeconceded that at the time she signed her card, she knewthat the Union had already filed its petition Peacockconceded that at the time she signed her card, Mclver"could have" told her that the Union had filed for anelectionLargely characteristic of this group,most ofwhom testified at the hearing that they did not read thecard at the time they signed it, was Ruby Mae GrinerThis witness was called by the Intervenors and on directexamination testified that she read the card only insofaras it was necessary to locate the place to put in hersignatureandheraddress.Thenaiveteastoorganizational matters which she endeavored to convey ondirectexamination did not survive cross-examinationDuring the latter, she conceded that she had been toseveral union meetings before she signed the card andseveral thereafter In fact, she could only recall havingmissed one of the numerous meetings which the Unionheld during its campaign She also signed the organizingcommittee sheet and she was listed as one of the volunteerorganizers in the bulletin which the Union distributed toall the employees on the eve of the election Finally, sheconceded that she never tried to get her card backEarlier, it was found that both McIver and Riffe crediblytestified that during their solicitation of the employeesthey had never told them that the cards would be usedsolelytogetanelection.Inaccordancewith thedisposition of similar questions presented earlier in thisdecision, the Trial Examiner concludes and finds that thecards of these five employees, viz, Ruby Mae Griner,EvelynY Lee, Marie Peacock, Wanda C Bragg, andEvelyn Futch must be countedThere remain six other cards which were received andwhich must now be consideredMavisCobbsigned a card dated March 27 Shetestified that Joel Oglesby, a fellow employee, solicited thecard and told her "Sign the card and help us get anelection " She also testified that she did not read the cardbefore she signed it On the other hand, she conceded thatshe filled out the entire card in her own handwritingOglesby testified, credibly, that, during this discussion, heasked Cobb "to sign a card to organize" and that he hadtalkedabout the electionCobb conceded during herexamination that before she signed her card she had heardthat an election was already scheduled in the plant At thehearing, Cobb was a voluble, opinionated and incrediblewitnessOn the basis of the foregoing findings, the TrialExaminer concludes that there was no misrepresentationtoCobb as to the purpose of the card and that she wasnot told that the sole purpose of the card was to get anelectionAccordingly, the card of Mavis Cobb should becounted.LillieM Thorpesigneda card dated March 19MaggieMay Baldwinsignedan authorization datedMarch 20, as didJohn Owens,andJoyce Morrissignedone dated March 22 All of these cards were solicited byWayne Moore. The latter said, according, to Baldwin, J.P. STEVENS & CO283that "if they got enough cards signeditwould be anelection", according to Thorpe, that the matter would bedecided "only by election, because J P Stevens would notrecognize [the union] no other way", and, according toOwens and to Morris, that the card was to be used tohold,orget,an electionDuring the organizationalcampaign,Moore had been active among the prouniongroup of employees By the time of the hearing, however,he had become one of the prominent intervenors. On thestand, he testified that during his canvass of the employeeshe told them that the cards would be used only to get anelection.This testimony by Moore was incredible and itwas contradicted by that of several employees from whomhe solicited authorizationsMoreover, the testimony ofBaldwin, Thorpe, Owens, and Morris, as set forth above,was neither frank nor persuasive However, in view of thefact that these cards would, in no event, be decisive as tothe question of majority, the Trial Examiner concludesthat, in view of the testimony of these witnesses, the cardsof Baldwin, Thorpe, Owens, and Morris should not becountedCleveMincevsigned a card dated March 19. Minceyhad started to work at the Statesboro plant only the daybeforeHe testified that Thomas Davis, a coworker, gavehim the card and said at the time that "everybody elsewas signin' these cards, it was for election, he wanted meto sign it, and I had just started . . he didn't read it andIdidn't read it, 'cause I cain't read too good " Davis wasnever called to testify with respect to this incident. Minceywas a completely credible witness and very obviouslyknew little, if anything, as to what he was signing at thetime the authorization card was proffered to himConsequently, and in view of these facts, the TrialExaminer concludes that Mincey's card should not becounted3The Union's majority status on April 20 and 225'Subsequent toMarch 18 and before April 20, 11employees signed valid designations of the Union as theircollective-bargaining agent 53 Earlier herein, it was foundthat, on or before March 18, 224 employees then in theunit signed valid authorization cardsBy April 20, 13 oftheseindividualsS3wereeitherno longer in theRespondent's employ or not in the unit. The remaining211, when added to the names of the 11 employees whosigned cards between March 18 and April 20, made atotal of 222 valid authorization cards on the latter dateOn April 20, there were 326 employees in the appropriateunit 51The requisitemajority at that time, therefore,would have been 164 Since the Union had secured a totalof 222 valid designations from the employees then in theunit,when the Union renewed its demand for recognitionon April 20 and 22, it had a substantial majority5'Between April 20 and 22 there was no changes in either the number ofemployees in the unit or the number of employees who had signed validdesignations"I e .Jackson Brinson,Wanda C Bragg,Mavis Cobb, Evelyn Futch,Ahmedow Godbee,Ruby Mae Griner,Marvin Hendrix,Evelyn Lee, MariePeacock,Mary Rieder,and Carnell Rushing"I e , Laurie Blitch, James Bunch, Jack Bragg,Gerald Graham, SamGraham, Donnie Hendley, James Jones,Jimmy F Lesley,Glenda Marsh,LillianMessex,Larry Muns,Edward Thompson, and Donald H WilsonThere were323 names on the list submitted by the Respondent Thislist,however,did not contain the names of Wayne Connor,William GaryAkins,and Truman Delano Cribbs,allof whom, as found above, werediscriminatorily terminated by the-Respondent during the period inquestion4. Findings and conclusions as to the alleged unlawfulrefusal to bargainAs found earlier herein, in a letter dated February 17,theUnion requested recognition and bargaining as themajority representative in the appropriate unit The lettersuggested that if the Company had a good faith doubt oftheUnion'smajority,the latterwould submit theauthorization cards on which its claim was based to arepresentative of the Federal Mediation and ConciliationService or to any mutually agreeable third party In aletter dated February 20, the Respondent declined bothrecognition and the proposed third party card check, andsuggested that the Union proceed to a Board electionAt the hearing, Enman J. Sheppard, who was assistantplantmanager when the Union made its initial demand,testified that the Respondent's answer to the Union wasreached after a conference in which Plant ManagerBachman,PersonnelManagerHerringtonandheparticipatedAccording to Sheppard, the three officialsconcluded that the Union did not have a majority amongthe employees because the employees were confused as totheUnion, some employees were reporting threats andharassment by the Union, some of the employees reportedthat they doubted the Union's majority, and, at otherStevens'plantswhere the TextileWorkers had madesimilar claims, these claims had been proved baseless.Itwas found,supra,that on February 17, the date oftheUnion's initial demand, the Union did not have amajority of valid designations to support its claim. ByMarch 18, and thereafter, however, when it renewed thatdemand for recognition, the Union had a very substantialmajorityThe Respondent, on and after March 18, wasobligated to recognize and bargain with the Union as themajority representative, unless it had a good faith doubtof that majority. At no time subsequent to the dispatch ofthe letterwhich it wrote on February 20, did theRespondent endeavor to establish that it had altered thebasisforitsrejectionof the Union's request forrecognitionAccordingly, the issue as to the Respondent'sgood or bad faith must be viewed in the light of thisposition and the facts as disclosed in this record.Earlier,itwas found that on February 16, theRespondent discriminatorily terminatedWayne Connor.This was several days before it received the Union's firstdemand for recognition. By March 18, when the Unionmade its second demand, the Respondent haddiscriminatorily dischargedWilliam Gary Akins and onMarch 26, it engaged in a similar violation of Section8(a)(3) of the Act in terminating Truman Delano Cribbs.Moreover, as found elsewhere in this decision, throughoutthe period from the very outset of the organizationalcampaign until after the election, every level of theRespondent's supervisoryhierarchywas involved innumerous and continued acts of interference, restraint andcoercion. In the light of these facts, the Trial Examinerconcludes and finds that the Respondent's insistence on aBoard election and its refusal to recognize the Union, atleast on and after March 18, was motivated not by agood-faith doubt as to the Union's majority, but rather bya rejection of the collective-bargaining principle and by adesire to gain time within which to destroy the Union'smajority status.Joy Silk Mills, Inc v. N.L R B,185 F 2d732, 741-742 (C.A.D C.), cert. denied 341 U S. 941;N L R B v. Southeastern Rubber Mfg Inc ,213 F.2d 11,14-15 (C.A 5) By this course of conduct, the Respondentviolated Section 8(a)(5) and (1) of the Act 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning ofthe Act2All production and maintenance employees at theRespondent'sStatesboro,Georgia,plant,includingshipping clerk, shipper-receiver, stockroom employees,dyehouseemployees,qualitycontroldepartmentemployees, production control department employees, andspecifically including sample clerks and clerk-typists orclerks in said departments, leadmen and fixer leadmen,butexcludingofficeclericals,industrialengineeringdepartmentemployees,personnelofficeemployees,professionals,watchmen-boilermen,guardsandsupervisorsasdefined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act3At all times since March 18, 1968, the Union hasbeen, and now is, the exclusive representative of all theemployees in the aforesaid unit for the purpose ofcollective bargaining within the meaning of Section 9(a) ofthe Act4 By failing and refusing at all times since March 18,1968, to bargain collectively with the Union as theexclusive representative of the employees in the aforesaidunit, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.5.By discriminating in regard to the hire and tenure ofemployment of Wayne Connor, William Gary Akins, andTruman Delano Cribbs, thereby discouraging membershipintheUnion, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) of the Act6By refusing to employ Mary Frances Bradley fordiscriminatory reasons, the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act7By engaging in interference, restraint, and coercion,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act8TheGeneralCounselhasnotprovedbyapreponderanceof the evidence that the Respondentinterfered with, restrained or coerced its employees in theexercise of the rights safeguarded by the Act, except bythe specific acts and conduct found herein to have beenviolative9The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that the Respondent has engaged incertainunfair labor practices,theTrialExaminer willrecommend that it be ordered to cease and desisttherefrom and take certain affirmative action designed toeffectuate the policiesof the Actin the particulars setforth in the Recommended Order.For the reasons whichare statedinJ P Stevens & Co , Inc ,167 NLRB No. 37,enfd.406 F 2d 1017 (C.A 4),theTrial Examiner willrecommend a broad cease and desist order.Where therecommendation is to make an employee,or employeeapplicant,whole for any loss of earnings suffered as aresultof discharge or other discriminatory actions, thesum to be paid the individual shall be computed inaccordancewiththeformulaapproved inFWWoolworthCompany,90NLRB 289, with interestthereon computed in the manner and amount prescribed inIsisPlumbing&Heating Co,138 NLRB716, 717-721Itwillalsobe recommended that the Respondent berequired to preserve and make available to the Board, oritsagents,on request,payroll and other records necessaryto facilitate the computation of backpay dueUpon the foregoing findings and conclusions and theentire record,and pursuant to Section 10(c) of the Act,the Trial Examiner hereby issues the followingORDERJPStevens& Co , Inc , Gulistan Division, itsofficers, agents, successors, and assigns shallICease and desist from.(a)Refusing to bargain collectively with the Union(b)Discharging, refusing to employ, or otherwisediscriminating against employees in regard to hire andtenureof employment or any term or condition ofemployment in order to discourage membership in TextileWorkers Union of America, AFL-CIO, or any otherlabor organization(c)Engaging in surveillance of employees' activity inrespect to union organization or giving the impressionthereof(d) Interrogating any employee concerning such unionactivitybyhimorotheremployees in a mannerconstituting a violation of Section 8(a)(1) of the Act.(e)Threatening its employees with discharge or otherreprisals if they become, or remain, members of theUnion or give any assistance or support to it.(f)Altering its working conditions for the purpose ofdefeating the organizational efforts of its employees, or ofthe aforesaid Union, or the efforts of any other labororganization of its employees.(g) Instructing employees to watch for and report to theRespondent the union activities of other employees.(h)Promulgating,maintaining, or enforcing any ruleprohibiting employees during their nonworking time fromdistributing union literature, or discussing union activitiesin nonworking areas on company property(i) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form, join, or assist the aforesaidUnion, or any other labor organization, to bargaincollective through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or mutual aid or protection, andto refrain from any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act(a)Offer to Wayne Connor, William Gary Akins, andTruman Delano Cribbs immediate and full reinstatementto their former positions, or to substantially equivalentpositions,without prejudice to their seniority and otherrights and privileges previously enjoyed, and make eachsuch employee whole for any loss of pay he may havesuffered by reason of the discrimination against him, inthemanner described in the section of this Decisionentitled, "The Remedy "(b)Offer to Mary Frances Bradley employment as aspinner,winder, twister, or equivalent employment, andmake her whole for any loss of pay she may have sufferedby reason of the Respondent's discrimination against her,in the manner described in the section of this Decisionentitled, "The Remedy." J.P. STEVENS & CO.(c)Notify any of the foregoing named employees, ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement, upon applicationinaccordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amounts of backpay dueand the right to employment under the terms of thisOrder(e)Upon request, bargain with the aforesaid Union, astheexclusiverepresentativeof all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreementThe appropriate unit isAllproduction andmaintenance employees at theRespondent'sStatesboro,Georgia,plant,includingshipping clerk, shipper-receiver, stockroom employees,dyehouseemployees,qualitycontroldepartmentemployees, production control department employeesandspecificallyincludingsampleclerksandclerk-typistsor clerks in said departments, leadmen,andfixer-leadmen,butexcludingofficeclericals,industrial engineering department employees, personnelofficeemployees, professionals,watchmen-boilermen,guards and supervisors as defined in the Act.(f) Inform employees of their rights under the Act andassure them that the Respondent will not engage in theconduct from which it is ordered herein to cease anddesist,and that the Respondent will comply with theaffirmative requirements of this order by mailing a copyof the attached notice marked "Appendix D"55 to eachemployee of its Statesboro, Georgia, plant and by postingcopies at said plant, for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material(g)Convene during working time, by departments andby shifts, all its employees in the plants where unfair laborpractices have occurred and have either a responsibleofficialof the Respondent, at departmental supervisorlevel or above, or a Board agent, read to said employeesthe contents of the attached Notice.(h)Upon request of the Union, immediately grant theUnion and its representatives reasonable access, for a oneyear period, to its bulletin boards and all places wherenotices to employees are customarily posted(i)Notify the Regional Director for Region 10, inwritingwithin20daysfrom the date of thisRecommended Order, as to what steps have been taken tocomply herewith 56IT IS FURTHER ORDERED that the complaints herein be,and they hereby are, dismissed insofar as they allege any"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notifysaid Regional Director inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "285unfair labor practices other than as herein specificallyfoundAPPENDIX AValid Authorization Cards Signed on or beforeFebruary 17, 1968Gary AkinsJamesR. AkinsRobert L. AndrewsShelton BaconFredBazemoreJackF. BazemoreJessieR. BazemoreSidneyBazemoreMildred G. BaileyMarion BeardLarry FinchFrancis FloydCharles GayJerry E. GerraldJesse D. GlissonGerald GrahamSam GrahmFreddie Joe GrantRandallGrooverBetty J. GrossCharlie BeasleyJoe E. BeasleyEarl Gene BerryLarry BerryGeorge BlandLaurie BlitchLinda BoltonMary BoltonJack BowenRonald BowenJack BraggWendell S BraggRileyBrannenCharles BrownGertrude BrownHelen BrownWinard 0 BurkeJack CannadyRoy E. ChesterJerry CollinsClyde Cone, Jr.Gordon Cone, SrRemer ConeCharles H. ConnorWayne ConnorJessie CovingtonMyrtle Marie CribbsTruman Delano CribbsJessieB CrosbyGlenda DavisHenry DavisThomas DavisConnie C DixonThelma DriggersRuth A. DurdenDollie DychesGladys DychesWilliam EnglishRalph EvansEdward L. FanningDovis L GwinnetteRatsy HaganJohnnie HallDell L Hendley, Jr.Donnie HendleyBernard HendrixBernard T HendrixCalvin C. HendrixMae Nessmith HendrixJohn F. HillL D HillJames F HodgesWilliam C. HodgesDavid HoodEnoch HowardDon HughesAddie O. JacksonEddie JonesJames JonesJerry JonesSue H JonesVeronica KeelRuth J. KendrickBobby KeyJames Larry KingeryJimmy KingeryNaomi F. LanierEria La CueOzell LawrenceCouncil Taylor LeeEbenezer LeeRobert A. LeeMattie Mae LewisRosa L LewisTommy LewisJimmy F. LesleyJeannetteLittletonWiseReba LottBurdessie LobeDoy Love 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX A. (cont'd )Doy LoveGrady LoveRoosevelt LoveFred C LovettCarolyn LovettJacqueline LoweryJake LundyJames McCallAlfred McCollumTed W. McCorkleHarold D. McCrayAnnette McLaughlinb. f. mcMillanGerald McMillanWilliam McMillanIke McNeelyThelmon B. McPhatterGlenda MarshJ.C MarshClaudie MartinJerolene MilesJimmy C MileyAgnes HollingsworthMillerAndrew C.Miller, Jr.Floyd MillerJames D MillerHubert Miller, Jr.Roger D. MillerJohn C. MillsJohn W MillsBetty MinceyErnest T. MockMalcolm MockWayne MooreStevie MotesCharles NessmithJoel OglesbyLester ParkerIssac ParrishJerry PotterJames PoundsChristine PrinceArgentine RaymondBernie Lee RobinsonWillie D RobinsonWoody RoyalCliff RuckerDavid RushingDurrell RushingAubrey ScottCharlie C. SheffieldWilliam E. SheleyJoyce SkinnerLee Swenon SmithOtha SmithWalter SmithCharles StewartWalter V. StreetSammy StrouseElwood M ThompsonMargene ThompsonCharlie S TuckerCharles A WatersJ.T.WellsJohn D WestJimmie WilliamsRegis WiseJerryWoodcockDoy WoodsFreddie WileyAPPENDIX BEmployeesin BargainingUnits as of February 17,1968Frances P AkinsGary AkinsJames R. AkinsSydney E AldrichAlva L. AndersonRobert L. AndrewsCarlW. AndrusShelton BaconMildred G BaileyMartha L BakerMaggieM. BaldwinEugene N.BazemoreFred V.BazemoreJack F.BazemoreJessieR BazemoreSidney S.BazemoreAnnieM. BeardBetty J BeardMarion R BeardCharlieBeasleyJoe E.BeasleyMack BellEarl G BerryHowell BerryLarry BerryRita L. BirdGeorge BlandRochel BlandLaurie BlitchLinda M. BoltonMaryB. BoltonJack A. BowenJohnny J. BOWENRonald D. BowenBill BraggJack BraggWanda C. BraggWendell L BraggMarjorieB BrannenRileyB. BrannenEldon C BrantJackson E BrinsonMath BrinsonBilly BrownCharles F. BrownGertrude BrownHazel BrownHelen V BrownJacqueline H BrownJohn C. BrownShirley G. BrownWilma L.BrunsonWilber C.BryantFloyd BunchJames F, BunchVera F BunchWmard 0 BurkeRosa N. ByrdJuneM. CallawayJack G. CannadyHarold CarringtonJanell E ChesterMildred E ChesterRoy E ChesterMavis M. CobbJerry CollinsRuby D CollinsClyde Cone, Jr.Gordon E. ConeRemer H. ConeCharles H. ConnerWayne ConnorJessie T CovingtonMyrtle M. CribbsTruman CribbsJessie B CrosbyGlenda F. DavisHenry A DavisSara B. DavisThomas DavisLois L DealEulis DeLoachNed G. DeLoachCharlesB. DixonConnie C. DixonGene T DixonLeona G. DixonBetty F. DaggersThelmaJDriggersRuth A. DurdenDaniel L.DychesDollie G. DychesGladys D. DychesHarry J DychesShirley B EdwardsClaudie B. EllisMonroe EllisRolfe EllisEdward EnglishWilliam EnglishRalph W. Evans, Jr.Maggie FaglierHildaB. FalliganEdward L FanningLarry FinchVerdell FinchWillie L FincherFrances S FloydLila D. FreemanAubrey FutchEvelyn H. FutchCharles A. GayMarble B. GayJerry E GerraldJessie D GlissonSamuel L. GlissonAhmedow B GodbeeGerald GrahamSam GrahamFreddie J. GrantRuby M GrinerRandallA GrooverBetty J GrossBetty J, GunterDovis L. GwinetteJames H. HaganLouis L. HaganPatsy T; HaganPearline B HaganEleanor C. HaireJohnny HallVirginia A. HallDouglas Ham, Jr.Julia HamiltonJeannette S. HarleyShirley G. HarperRuby L HarrisDell L HendleyDonnie HendleyBernard HendrixBernard T.HendrixBernice R. HendrixCalvinHendrixCarol D HendrixFlorene D HendrixJoann W HendrixMae A.HendrixMarvin HendrixThomas G HendrixUldine H HendrixAnnie M HenryJohn F HillL. D. HillJacqueline J. HodgesJames F.HodgesWilliam C. HodgesGrace E HollingsworthMary AgnesHollingsworthMary AnnHollingsworthGlenda M HollowayDavid Hood J.P STEVENS & CO.287APPENDIX B (cont'd )Jimmie ReddickWalter V StreetGilmmore ReddyHugh G StricklandWllC SMary D. RiederiiamtringerBernie L RobinsonSammy StrouseJimmy 0 HoodJohnnie 0 MCGalliardMarion M RobinsonSara M TankersleyEnoch M HowardNellie B. McGalliardRobert H HowardMarian B McGradyWillie D RobinsonLamar RountreeEdward ThompsonJames W HowellEmma J. McKeehanWilton M RoweElwood M. ThompsonJosieM. HowellAnnette K McLaughlinWoody RoyalHarold ThompsonDon F. HughesBenjamin F. McMillanMargene LThompsonJohn P. IveyGerald L. McMillanCliff Rucker.William E ThompsonAddle 0 JacksonHarry McMillanCarnell S. RushingLillieM ThorpeJeanette M. JacksonWilliam H. McMillanDavid D RushingJohnnie P. TrembleIkeMcNeelyDurell RushingCharlie S. TuckerDavid H. JenkinsJerry RushingEarl K UnderwoodHubert P. JenkinsThelma B McPhatterLavinia P. SalyerTed W Vickery Jr.G. W. Johnson, Jr.Melba W. MangrumSampsonJohn HJohnsonLethia LGlenda Marsh.Sallie T.Ward.Eddie JonesJake C. MarshMary D SandersCharles AWatersEvelyn M. JonesMartha F. MarshEddie Doyle SappDorothy M. WatersJames JonesRalph MarshTheresa SappWilla LWatersJerry JonesClaudie MartinJohn T. WellsMarcella SasserNWllSue H. JonesLillianMessexAubrey S ScottormanesWthDJWesley KearneyJerolineM. MilesCharles C. Sheffieldeson.WddFllJimmy C MileyWilliam E SheleyreieeyiiWllJVeronica W KeedWilliam H SimmonsiamsimmeildWDlRuth J. KendrickAnrew C. MillerJoyce SkinnersononaiBobby J. KeyHubert Miller, Jr.Larry J. SkinnertA WiloEJames L. KingeryJames D MillerRLee S SmithnrnessWRBJimmy A Kingeryoger D MillerOtha Smithiseegis.James E KnightWilliam FMillerDonald R. WoodcockEria LaCue.John C MillsWalter SmithJerry R. WoodcockLanierJames AJohn WMillsJoseph C Woodcock..Ralph SpenceMargaret LanierRobert AMillsDoy Woods.Geneva F StephensNaomi F. LanierBetty D. MinceyLena R WoodsCharles LStewartGordon Mincey.Joanna BStewartOzell Lawrence.MorrisJoyce CErnest T. Mock,Council T LeeJessieW. MockAPPENDIX CEbenezer Lee, Jr.lEvelyn Y. LeeMacolm L MockThomas F. MockAlva L AndersonMarian McGradyRobert A LeeShelvy J. MorganEugene BazemoreEmma McKeehanJimmy LesleyWayne E MooreHowell BerryHarry J. McMillanMattie M LewisFranklin EMorrisDonald D BrannenMelba MangrumRosa L. LewisWinnefred MortonJ.C. BrownMartha Fay MarshTommy LewisGrace L. MoseleyHazel BrownLillianH MessexJeanette LittletonMotes, StevieWilber BryantRobert MillsJames F BunchGordon MinceyMartha J LottLarry MunsVera BunchJW. MockReba S LottBarbara J NeSmithRosa ByrdThomas MockRefus LottSara L. NeSmithShelvy Jean MorganBurdessie S LoveCharles L NessmithEulis DeLoachLarry F. MunsDewitt Love, JrLatrelle J. NewGene T DixonDoy Love, Jr.JoelM. OglesbyFreeda DriggersIrma C. PalmerGrady LoveJohn K. OwensDaniel DychesJohn T. ParkerRoosevelt LoveIrma C PalmerMonroe EllisDoris PeacockCarolyn L. LovettJohn T ParkerVerdell FinchJimmie ReddickFred C LovettLawanda B ParkerJames H HaganLamar RountreeJeannette HarleyLavinia Patsy SalyerJacqueline C LoweryLester ParkerThomas G. HendrixJohn H SampsonJake LundyIsaac ParrishGrace HollingsworthMary SandersJames McCallImogene A PayneGlenda M. HollowayDoyle SappAlfred McCollumDoris E PeacockJohn P. IveyGeneva StephensTed W McCorkleMarie F. PeacockG. W. JohnsonHugh StricklandMary L McCoyJerry L. PotterEvelyn JonesElwood ThompsonHarold D McCrayJames H. PoundsJames A Lanier, Jr.Johnnie Pearl TrembleWindell JMcElveenChristine E. PrinceDeWitt Love, Jr.SallieWardRaye J. McCulloughShirley PughsleyWendell JMcElveen,Norman WellsIda A. McGaheeArgentine L. RaymondIda Ann McGaheeDonald R Woodcook 288DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX DNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatAfter a trial in which all sides had the chance to giveevidence,aTrialExaminer of the National LaborRelations Board found that we, J. P. Stevens & Co., Inc.,violatedtheNationalLaborRelationsAct,andrecommended that we be ordered to post this notice toinform our employees of'their rights.The Act gives all employees these rightsTo organize themselvesTo form, join, or help unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these thingsThe Trial Examiner also recommended that we beordered to assure our employees.WE WILL NOT do anything that interferes with theserightsYou are free to join theTextileWorkersUnion ofAmerica.AFL-CIO,orany other union, and bymajority choice, to select any union to represent you inbargaining with usWE WILL NOT fire you, refuse to employ you, orpunish you or treat you differently in any way becauseyou join a union or favor a unionWE WILL NOT spy on your union meetings or unionactivities.WE WILL NOT tell you to spy on each other andreport to us who joins a union or works for itWE WILL NOT ask you anything about a union orwho is in the union or who favors it.WE WILL NOT threaten to fire you, or punish you ortreat you differently in any way if you join or work fora union, or vote for a union, or talk to other employeesabout a union.WE WILL NOT threaten you with loss of jobs or theclosing or moving of the plant or with any differenttreatment because you attend union meetings or engagein union activities or choose a union to represent youWE WILL NOT make you, or encourage or offer toassist you to, get out of a union.WE WILL NOT prohibit you from distributing unionliterature,ordiscussingunionactivities,duringnonworking time in nonworking areas on companypropertyThe Trial Examiner for the National Labor RelationsBoard found that when we fired certain employees andrefused to employMary Frances Bradley, we did thisbecause they were for the Union The Trial Examinerfound that this violated the ActAs to the employees who were fired, We will givethem back their jobs and seniority, and we will makeup the pay they lost and also pay them 6 percentinterest. The names of these employees areWayne ConnorWilliam Gary AkinsTruman Delano CribbsAs to Mary Frances Bradley, we will offer her a jobas a spinner, winder, twister, or equivalent employmentWE WILL also pay her for the wages lost and also 6percent interest on this amount.WE WILL upon request, meet and bargain collectivelywith TextileWorkers Union of America, AFL-CIO, asyourexclusiverepresentativeintheappropriatebargaining unit, regarding wages, rates of pay, hours ofemployment, and sign our name to an agreementcontaining any understanding reached. The bargainingunit isAll production and maintenance employees at ourStatesboro, Georgia, plant, including shipping clerk,shipper-receiver,stockroomemployees,dyehouseemployees, quality control department, productioncontroldepartmentemployees,andspecificallyincluding sample clerks and clerk-typists or clerks insaiddepartments, leadmen and fixer-leadmen, butexcludingofficeclericals,industrialengineeringdepartment employees, personnel office employees,professionals,watchmen-boilermen,guardsandsupervisors as defined in the ActJ.P STEVENS & CO.,INC., GULISTAN DIVISION(Employer)DatedBy(Representative)(Title)Note.Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act as amended, after dischargefrom the Armed ForcesThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 730 PeachtreeStreet,NE, Atlanta, Georgia 30308, Telephone 526-5741,Area Code 404.